CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[**]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934

 

EXECUTION VERSION

 

Research COLLABORATION AND Option AGREEMENT

This Research Collaboration and Option Agreement (“Agreement”), made as of the
date of execution by the last Party to sign below (the “Execution Date”) and
effective as of the Effective Date as defined below, is by and between Arrowhead
Pharmaceuticals, Inc., a Delaware corporation with a place of business at 225
South Lake Avenue, Suite 1050, Pasadena, California 91101, USA (“Arrowhead”),
and Janssen Pharmaceuticals, Inc., a Pennsylvania corporation with a place of
business at 1125 Trenton-Harbourton Road, Titusville, New Jersey 08560,
USA  (“Janssen”).  Arrowhead and Janssen are at times referred to herein
individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Arrowhead possesses certain information, materials, and experience in
research and drug design relating to oligonucleotides and oligonucleotide
constructs;

WHEREAS, Janssen, directly and through certain of its Affiliates, has extensive
experience and expertise in the research, development and commercialization of
pharmaceutical products;

WHEREAS, the Parties desire to enter into an alliance to facilitate Arrowhead’s
conduct of research and development aimed at identifying and characterizing
novel oligonucleotides and oligonucleotide constructs active against selected
targets suitable for development by Janssen into pharmaceutical products; and

 

WHEREAS, Janssen is willing to provide certain support for such research and
development, and Arrowhead is willing to provide Janssen with options to
exclusively license rights in such oligonucleotides and oligonucleotide
constructs; and

 

WHEREAS Arrowhead and Janssen, are entering into a Collaboration and License
Agreement in relation to oligonucleotides and oligonucleotide constructs,
including the construct in clinical development known as ARO-HBV, which inhibits
expression of the hepatitis B virus (the “License Agreement”).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

ARTICLE I:  DEFINITIONS

Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized shall have the meanings described below or the meaning as
designated in the indicated places throughout this Agreement.

1

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

1.1“Access Territory” means those countries set forth in Exhibit A.

1.2“Accounting Standards” means GAAP or International Financial Reporting
Standards (IFRS), as appropriate, as generally and consistently applied in
compliance with Applicable Laws throughout the relevant company’s organization
at the relevant time.

1.3“Acquired General Arrowhead Patent Rights” has the meaning as set forth in
Section 12.5.3.

1.4“Acquired Specific Arrowhead Patent Rights” has the meaning as set forth in
Section 12.5.3

1.5“Action” means any claim, action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), controversy, assessment, arbitration, investigation,
hearing, charge, complaint, demand, notice or proceeding of, to, from, by or
before any Governmental Authority.

1.6“Active Ingredient” means clinically-active material that provides a
pharmacological activity in a pharmaceutical or biologic product (excluding
formulation components, such as coatings, stabilizers, excipients or solvents,
adjuvants or controlled release technologies).

1.7“Affiliate” means, with respect to a designated Party or entity, any entity
controlling, controlled by, or under common control with such Party or
entity.  For purposes of this definition only, “control” means:  (a) where the
entity is a corporate entity, direct or indirect ownership of 50% or more of the
stock or shares having the right to vote for the election of directors of such
entity; and (b) where the entity is other than a corporate entity, the
possession, directly or indirectly, of the power to direct, or cause the
direction of, the management or policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

1.8 “Agreement” has the meaning set forth in the preamble above.

1.9“Alliance Manager” has the meaning set forth in Section 3.9.

1.10[Intentionally Left Blank]

1.11“Anti-Corruption Laws” means the FCPA and related regulations in the United
States, and equivalent anti-bribery laws and regulations under Applicable Laws
in other jurisdictions.

1.12“Applicable Laws” means the applicable provisions of any national,
supranational, regional, state and local laws, treaties, statutes, rules,
regulations, administrative codes, guidance, ordinances, judgments, decrees,
directives, injunctions, orders, permits, of or from any court, arbitrator,
Regulatory Authority, or Governmental Authority having jurisdiction over or
related to the subject item.

1.13[Intentionally Left Blank]

2

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

1.14[Intentionally Left Blank]

1.15“Arrowhead Intellectual Property” means Arrowhead Patent Rights and
Arrowhead Know-How, collectively.

1.16“Arrowhead Invention” has the meaning set forth in Section 10.1.

1.17“Arrowhead Know-How” means Know-How Controlled by, or on behalf of,
Arrowhead or its Affiliates at any time that is necessary or reasonably useful
to Exploit Licensed Constructs or Licensed Products including CMC Know-How.  

1.18“Arrowhead Patent Rights” means Patent Rights Controlled by, or on behalf
of, Arrowhead or its Affiliates at any time that are necessary or reasonably
useful to Exploit Licensed Constructs or Licensed Products, provided that such
Patent Rights Covering inventions that are Arrowhead Platform Technology shall
be limited to Patent Rights Covering inventions made as of the Effective Date
and thereafter for the longer of the three-year period following the Effective
Date or the end of the Research Period. Arrowhead Patent Rights includes General
Arrowhead Patent Rights and Specific Arrowhead Patent Rights.

1.19“Arrowhead Platform Technology” means targeted RNAi molecule technology
Controlled by Arrowhead utilizing targeting ligand-mediated delivery of RNAi
designated by Arrowhead as its TRiM™ platform.

1.20“Assay” means [**].

1.21“Audited Party” has the meaning set forth in Section 9.6.2.

1.22“Audited Site” means any site or facility of a Party or any of its
Affiliates, Third Party sublicensees, or Third Party contractors or
subcontractors hereunder, as the case may be, on which any clinical study or
Manufacturing of Licensed Products for human use is conducted, and which is
undergoing an inspection or audit by a Regulatory Authority or a Party as
provided hereunder.

1.23“Auditing Party” has the meaning set forth in Section 9.6.2.

1.24 “Bankruptcy” means, with respect to a Party, that:  (a) the Party has been
declared insolvent or bankrupt by a court of competent jurisdiction; or (b) a
voluntary or involuntary petition in bankruptcy is filed in any court of
competent jurisdiction against the Party and such petition has not dismissed
within ninety (90) days after filing; or (c) the Party has made or executed an
assignment of substantially all of its assets for the benefit of creditors.

1.25“Bankruptcy Code” means Title 11 of the United States Code, as may be
amended or superseded from time to time.

1.26“Breaching Party” has the meaning set forth in Section 15.2.1.

1.27 “Business Day” means a weekday on which banking institutions in the City of
New York, New York are open for business.

3

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

1.28“CAPA” means a written recovery plan or proposal of corrective and
preventative actions.

1.29“Change of Control” means, with respect to a specified Party: (a) the
acquisition, directly or indirectly, by a Person or group (whether in a single
transaction or multiple transactions) of more than 50% of the voting power of
such Party or of beneficial ownership of (or the right to acquire such
beneficial ownership of) more than 50% of the outstanding equity or convertible
securities of such Party (including by tender offer or exchange offer); (b) any
merger, consolidation, share exchange, business combination, recapitalization,
sale of a majority of assets of (i.e., having a fair market value (as determined
by the board of directors of such Party in good faith) in excess of 50% of the
fair market value of all the assets of such Party and its subsidiaries
immediately prior to such sale), or similar corporate transaction involving such
Party (whether or not including one or more wholly owned subsidiaries of such
Party), other than: (i) transactions involving solely such Party and/or one or
more Affiliates, on the one hand, and one or more of such Party ’s Affiliates,
on the other hand, and/or (ii) transactions in which the stockholders of such
Party immediately prior to such transaction hold at least 50% of the voting
power of the surviving company or ultimate parent company of the surviving
company; or (c) as a result of a single or multiple transaction(s) by a Person
or group, the occupation of a majority of the seats (other than vacant seats) on
the board of directors (or similar governing body of such Party) by any
directors or Persons who were not (i) members of such body on the Execution Date
of this Agreement, (ii) appointed by members of such body on the Execution Date
of this Agreement or by members of such body so appointed, or (iii) nominated
for election to such body by any Persons described in preceding clauses (i) or
(ii); or (d) the adoption of a plan relating to the liquidation or dissolution
of such Party.  For purposes of this definition, the terms “group” and
“beneficial ownership” shall have the meaning accorded in the U.S. Securities
Exchange Act of 1934 and the rules of the U.S. SEC thereunder in effect as of
the Execution Date hereof.

1.30“Claim” has the meaning set forth in Section 13.1.

1.31“Clinical Investigation Laws” means Applicable Laws relating to human
clinical investigations, such as 21 C.F.R. Parts 50, 54, 56 and 312 and
then-current Good Clinical Practice, each as in effect and as amended from time
to time.

1.32[Intentionally Left Blank]

1.33“CMC Know-How” means the Arrowhead Know-How relating to the chemistry,
Manufacture, and controls of any Licensed Construct or any Licensed Product,
including data, procedures, techniques, and information resulting from any test
method development and stability testing, process development, process
validation, process scale-up, formulation development, delivery system
development, quality assurance and quality control development, and other
related activities.

1.34“Collaboration Activities” means the Parties’ activities (performed directly
and/or, as may be permitted hereunder, on their behalf through their Affiliates,
Third Party sublicensees and/or Third Party subcontractors) performed under this
Agreement, including the Development Plan.

4

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

1.35“Combination Product” means: (a) a single pharmaceutical formulation
containing as its Active Ingredients (i) one or more Licensed Constructs, and
(ii) one or more Active Ingredients other than a Licensed Construct; or (b) a
bundle of products comprised of (i) one or more single pharmaceutical
formulations comprising at least one Licensed Construct, and (ii) one or more
other therapeutically effective or Prophylactically Active Products, priced and
sold in a single package containing such multiple products or packaged
separately but sold together for a single price; in each of the foregoing (a) or
(b), in all dosage forms, formulations, presentations, line extensions and
package configurations thereof.

1.36“Commercialization” or “Commercialize” means activities directed to
marketing, promoting, offering for sale, or selling a product, including
commercial manufacturing, launching product, conducting any Post-Marketing
Studies, market access activities, price setting and price negotiation
activities, managed care contract sales, medical affairs activities, and
distribution and importation activities in support thereof.  

1.37Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by any Party with respect to any objective, those reasonable, diligent,
good faith efforts to accomplish such objective that a similarly situated
pharmaceutical or biotechnology company in the exercise of its reasonable
business discretion would normally use to accomplish a similar objective under
similar circumstances. With respect to any objective relating to the research,
Development or Commercialization of a Licensed Product by any Party,
“Commercially Reasonable Efforts” shall mean those efforts and resources
normally used by a similarly situated pharmaceutical or biotechnology company in
the exercise of its reasonable business discretion with respect to a product
owned or controlled by such Party, or to which such Party has similar rights,
which product has similar product characteristics, is of similar market
potential and is at a similar stage in its development or life as is such
Licensed Product, taking into account all Relevant Factors.

1.38“Confidential Information” has the meaning set forth in Section 11.1.1.

1.39“Construct” means [**].

1.40“Control” means, with respect to any designated intellectual property or
right pertaining thereto, possession by a Party (whether directly by ownership
(either sole or joint) or license from a Third Party, or indirectly through an
Affiliate having ownership or license from a Third Party) of the ability to
grant to the other Party a license, sublicense, right of access, or other right
to or under such intellectual property or intellectual property right as
provided herein, without violating the terms of any agreement with any Third
Party, such agreement existing (a) as of the Effective Date or (b) subsequent to
the Effective Date if (in the case of this clause (b)) such Party first acquired
rights to such intellectual property pursuant to such agreement or other
arrangement.  

1.41“Cover” means, in reference to a claim of a Patent Right in a particular
country or other jurisdiction with respect to particular subject matter (such as
a composition of matter, product, manufacturing or other process, or method of
use), that the claim (as interpreted under principles of patent law in such
jurisdiction) reads on or encompasses such subject matter.

1.42“CPR Mediation Procedure” has the meaning set forth in Section 16.2.

5

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

1.43“CPR Rules” has the meaning set forth in Section 16.3.

1.44“Cure Period” has the meaning set forth in Section 15.2.1.

1.45“Currency Hedge Rate” means the weighted average hedge rate to be used for
local currency of each country, other than the United States, of the Territory
as calculated by Janssen’s Affiliate Johnson & Johnson based on the outstanding
external foreign currency forward hedge contract(s) of Johnson & Johnson’s
Global Treasury Services Center (GTJRC) and its Affiliates with Third Party
banks.

1.46[Intentionally Left Blank]     

1.47“Develop” means any and all pre-clinical, clinical, and other activities to
study a drug candidate or product and develop it toward Regulatory Approval
(including any such activities conducted after such Regulatory Approval other
than Post-Marketing Studies) for Commercialization, including toxicology and
ADME tests, analytical method development, stability testing, process
development and improvement, process validation, process scale-up prior to first
Regulatory Approval, formulation development, delivery system development,
quality assurance and quality control development, statistical analysis, pre-
and post-approval clinical studies or trials, regulatory affairs, regulatory
activities and manufacturing activities in support thereof. For clarity, the
definition of “Development” shall include all activities under the Development
Plan but exclude all Commercialization activities. “Developing”, “Development”
and “Development activities” shall each have a correlative meaning.

1.48 “Development Plan” means the plan governing the Development of any Licensed
Products which describes in reasonable detail the tasks and activities that
Janssen is performing, and plans to perform, excluding costs estimates, in
compliance with Commercially Reasonable Efforts to Develop Licensed Products and
will contain a level of detail consistent with Janssen’s development plans for
its similar products at similar stages of development.

1.49“Dispute” means any dispute, claim, or controversy arising from or regarding
this Agreement, including the interpretation, application, breach, termination,
or validity of any provision hereof.  For the avoidance of doubt, any matter
within the decision-making authority of the JSC shall not be deemed a Dispute
merely if a unanimous decision cannot be reached if one of the Parties has the
final decision making authority on such matter; however, if a controversy
between the Parties arises regarding the interpretation of any provisions
hereunder pertaining to any JSC decision that cannot be made due to such
controversy, such controversy shall be deemed a Dispute to the extent of such
controversy.

1.50“Drug Application” means an NDA, MAA, or equivalent application, submitted
to a Regulatory Authority in a particular jurisdiction, for marketing approval
of a pharmaceutical or drug product.

1.51“Drug Regulation Laws” means Applicable Laws regulating drugs and
pharmaceutical products, such as the Federal Food, Drug, and Cosmetic Act, 21
U.S.C. § 301 et. seq., the Prescription Drug Marketing Act of 1987, the
Controlled Substances Act, 21 U.S.C. § 801 et. seq., and policies issued by the
FDA, each as in effect and as amended from time to time.

6

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

1.52“Effective Date” means the effective date of this Agreement, which shall be
the date (following the Execution Date) that is the first Business Day
immediately following the date on which the Parties have actual knowledge that
all applicable waiting periods under the HSR Act with respect to the
transactions contemplated hereunder have expired or have been terminated.

1.53 “EMA” means the European Medicines Agency or any successor agency for the
EU.

1.54 “European Union” or “EU” means the countries of the European Economic Area,
as it is constituted on the Effective Date and as it may be modified from time
to time after the Effective Date.

1.55“Execution Date” has the meaning set forth in the preamble above.

1.56“Executive Officers” means (a) for Arrowhead, the Chief Executive Officer of
Arrowhead and (b) for Janssen, (i) if a matter pertains to the Development of a
Licensed Product, the Global Head of Janssen R&D or the Global Therapeutic Area
R&D Head for Janssen Cardiovascular and Metabolism; (ii) if a matter pertains to
the Commercialization of a Licensed Product, the Worldwide Chairman,
Pharmaceuticals of Johnson & Johnson, the Head of the Global Commercial
Strategic Organization or the Global Commercial Strategic Leader for
Cardiovascular and Metabolism of Janssen; or (iii) if a matter pertains to the
Manufacture of a Licensed Product, the Vice President of Janssen Supply
Chain.  In the event that the position of any of the Executive Officers
identified in this Section no longer exists due to a corporate reorganization,
corporate restructuring or the like that results in the elimination or
modification of the identified position, the applicable Executive Officer shall
be replaced with another senior officer with responsibilities and seniority
comparable to the eliminated or modified position.

1.57“Exploit” means to make, have made, import, use, sell or offer for sale,
including to research, develop, commercialize, register, manufacture, have
manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute or have distributed by others, promote, market or
have sold or otherwise dispose of, or have offered for sale, and convey or grant
end-users use rights. “Exploiting” and “Exploitation” shall each have a
correlative meaning.

1.58 “FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. § 78dd-1 et.
seq.), as may be amended at the relevant time.

1.59“FDA” means the United States Food and Drug Administration or any successor
agency thereto for the United States.

1.60“Field” means all therapeutic, prophylactic and diagnostic uses in humans or
animals.  

1.61“First Commercial Sale” means, with respect to a given Licensed Product in a
country, the first commercial sale for monetary value in an arms-length
transaction of such Licensed Product to a Third Party purchaser by or on behalf
of a Party, its Affiliate or its Third Party sublicensee in such country
following receipt of applicable Regulatory Approval of such Licensed

7

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Product in such country; provided, however, that First Commercial Sale shall not
include any transfer of a Licensed Product (a) between or among a Party and its
Affiliates or Third Party sublicensees (such as contract manufacturers,
suppliers, or distributors for consignment, where such transfer is not a
transfer to a wholesaler or retailer) or (b) for purposes of patient assistance
or for use in a clinical trial.

1.62“FTE” means the equivalent of the work of one qualified employee or agent
for the applicable activities, full time, for one year (constituting [**]
working hours).  For clarity, no more than [**] hours per year (or equivalent
pro-rata portion thereof for a period less than 12 months) may be charged for an
individual contributing work factoring into any reimbursable FTE Costs
hereunder, regardless of how much additional work time is contributed by such
individual during such period.  An individual contributing work for less than
[**] hours per year shall be deemed a fraction of an FTE on a pro-rata basis.

1.63“FTE Costs” means the FTE Rate times the number of FTEs expended during the
applicable financial period.  The FTE Costs shall be determined based on time
(as calculated in pro-rated FTEs) actually spent performing the applicable
research and Development activities, unless another basis is expressly specified
herein or otherwise agreed in advance by the Parties in writing.

1.64“FTE Rate” means the monetary rate at which FTEs expended by a Party during
the applicable financial reporting period will accrue toward such Party’s FTE
Costs hereunder.  The Parties agree that the FTE Rate for research and
Development work shall be [**] US dollars ($[**]) per allocable FTE.  Each such
FTE Rate shall be adjusted annually, based on changes in the Consumer Price
Index (as quoted by the U.S. Department of Labor, Bureau of Labor Statistics)
[**], with the first adjustment taking effect in the 2019 Janssen Calendar
Year.  Each Party acknowledges that the foregoing FTE Rate for research and
Development work has been set to include all compensation, salary, employee
benefits, routine supplies, and other expenses, including support staff and
overhead for or directly allocable to an FTE.

1.65 “G5 Countries” means France, Germany, Italy, Spain and the United Kingdom.

1.66“GAAP” means United States generally accepted accounting principles applied
on a consistent basis.  

1.67“General Arrowhead Patent Rights” has the meaning as set forth in Section
10.3.3(b).

1.68“Generic Version” means, with respect to a Licensed Product, a generic or
follow-on version of such Licensed Product that has been approved in the
relevant jurisdiction by the applicable Regulatory Authority under 21 USC §
505(j), 21 U.S.C. § 505(b)(2), 21 U.S.C. § 351(k) or any possible future
abbreviated approval pathway in the US or a foreign equivalent thereof by
referencing any NDA, supplemental NDA, MAA, supplemental MAA or foreign
equivalent thereof for such Licensed Product.

1.69“Good Clinical Practice” or “GCP” means the current standards for clinical
studies for pharmaceutical and biologic products, as set forth in the ICH
guidelines and applicable

8

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

regulations promulgated thereunder, as amended from time to time, and such
standards of good clinical practice as are required by the European Union and
other Governmental Authorities in countries in which a Licensed Product is
intended to be sold to the extent such standards are not less stringent than
United States Good Clinical Practice.

1.70“Good Laboratory Practice” or “GLP” means the current standards for
laboratory activities for pharmaceutical and biologic products, as set forth in
the FDA’s Good Laboratory Practice regulations or the Good Laboratory Practice
principles of the Organization for Economic Co-Operation and Development, as
amended from time to time, and such standards of good laboratory practice as are
required by the European Union and other Governmental Authorities in countries
in which a Licensed Product is intended to be sold, to the extent such standards
are not less stringent than United States Good Laboratory Practice.

1.71“Good Manufacturing Practice” or “GMP” means the current quality assurance
standards that ensure that pharmaceutical and biologic products are consistently
produced and controlled in accordance with the quality standards appropriate to
their intended use as defined in 21 C.F.R. § 210 and 211, European Directive
2003/94/EC, Eudralex Volume 4 and applicable United States, European Union,
Canadian and ICH guidance or equivalent laws in other jurisdictions to the
extent no less stringent.

1.72“Government Health Care Programs” means the US Medicare program (Title XVIII
of the Social Security Act), the US Medicaid program (Title XIX of the Social
Security Act), the TRICARE program, the US Federal employee health benefits
program, and other foreign, federal, state and local governmental health care
plans and programs.

1.73“Government Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority.

1.74“Governmental Authority” means any United States federal, state or local
government or any government other than the United States government, or
political subdivision thereof, or any multinational organization or authority to
the extent empowered to act on behalf of or in the stead of a government, or any
authority, agency, or commission entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory, pricing or taxing
authority or power, any court or tribunal (or any department, bureau or division
thereof), or any governmental arbitrator or government empowered arbitral body.

1.75[Intentionally Left Blank]

1.76[Intentionally Left Blank]

1.77 “Health Care Laws” means Applicable Laws relating to Government Health Care
Programs, Private Health Care Plans, privacy and confidentiality of patient
health information and human biological materials, including, in the United
States, federal and state Applicable Laws pertaining to the federal Medicare and
Medicaid programs (including the Medicaid rebate program); federal Applicable
Laws pertaining to the Federal employees health benefit program and the TRICARE
program; federal and state Applicable Laws applicable to health care fraud and
abuse, kickbacks, physician self-referral and false claims (including 42 U.S.C.
§ 1320a-7a, 42

9

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

U.S.C. § 1320a-7b, 42 U.S.C. § 1395nn and the federal Civil False Claims Act, 31
U.S.C. § 3729 et. seq.); the Health Insurance Portability and Accountability Act
of 1996; and 45 C.F.R. Part 46, as well as similar Applicable Laws in the
Territory, each as in effect and as amended from time to time.

1.78“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder, or foreign
equivalent thereof under Applicable Law.

1.79“HSR Clearance” means, as pertaining to this Agreement, the expiration or
termination of all applicable waiting periods and requests for information (and
any extensions thereof) under the HSR Act.

1.80“HSR Filing” means (a) filings by Janssen or Arrowhead with the United
States Federal Trade Commission and the Antitrust Division of the United States
Department of Justice of a Notification and Report Form for Certain Mergers and
Acquisitions (as that term is defined in the HSR Act) with respect to the
matters set forth in this Agreement, together with all required documentary
attachments thereto, or (b) equivalent filings with applicable Governmental
Authorities having jurisdiction over requests for HSR Clearance.  

1.81“Hybridizing Strand” means [**]. 

1.82“ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

1.83“IND” means an Investigational New Drug Application filed with the FDA, or a
similar application filed with a Regulatory Authority outside of the United
States for authorization to commence a clinical study, such as a clinical trial
application or a clinical trial exemption, or any related regulatory submission,
license or authorization.

1.84[Intentionally Left Blank]

1.85“Indemnified Party” has the meaning set forth in Section 13.1.

1.86“Indemnified Persons” shall mean, with respect to a Party, such Party and
its Affiliates, and their respective officers, directors, employees, and agents.

1.87“Indemnifying Party” has the meaning set forth in Section 13.1.

1.88 [Intentionally Left Blank].

1.89“In-Licensed Arrowhead Patent Rights” has the meaning set forth in Section
12.5.3.

1.90“Invention” has the meaning set forth in Section 10.2.1.

10

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

1.91“Janssen Calendar Quarter” means a financial quarter based on a Janssen
Calendar Year; provided, however, that the first Janssen Calendar Quarter and
the last Janssen Calendar Quarter may be partial quarters as applicable under
the relevant Janssen Calendar Year.

1.92“Janssen Calendar Year” means a year based on Janssen’s universal calendar
for that year used by Janssen for internal and external reporting purposes (a
copy of which for the year 2018 is attached hereto as Exhibit F); provided,
however, that the first Janssen Calendar Year and the last Janssen Calendar Year
of the applicable period (such as the Royalty Term) may be a partial year as the
case may be.

1.93 “Joint Patent Rights” shall mean Patent Rights owned jointly by the Parties
and in which each Party has an equal and undivided interest.

1.94“Joint Steering Committee” or “JSC” means a joint steering committee formed
by representatives of each Party that is responsible for providing high-level
oversight and decision-making regarding the Parties’ activities under this
Agreement, as further provided in Article III.

1.95 “Know-How” means any and all technical, scientific, and other know-how
(whether or not patentable), data, and other information, as well as materials
not generally known to the public, including  inventions, trade secrets,
research and development data, plans, procedures, experimental techniques,
material specifications, and assay or test protocols; biological, chemical,
pharmacological, toxicological, pharmaceutical, pre-clinical, clinical, safety,
and quality control data and information; manufacturing methods and formulas;
and molecules, chemical entities, reagents, starting materials, reaction
intermediates, building blocks, synthetic products, delivery systems,
excipients, ingredients, formulations, and compositions of matter.

1.96 “Licensed Construct” means [**].

1.97 “Licensed Product” means (a) any pharmaceutical formulation for
administration to a subject comprising a Licensed Construct or (b) any Licensed
Construct for formulation into such a pharmaceutical formulation.

1.98 “Losses” means damages, losses, liabilities, costs (including costs of
investigation and defense), fines, penalties, Government Orders, taxes, expenses
or amounts paid in settlement (in each case, including reasonable attorneys’ and
experts fees and expenses), resulting from a claim in an Action of a Third
Party, and incurred by a Party (or other Indemnified Person as provided in
Article XIII) as a result of such Action.

1.99“MAA” means (a) a marketing authorization application filed with (i) the EMA
under the centralized EMA filing procedure or (ii) a Regulatory Authority in any
country in the European Union if the centralized EMA filing procedure is not
used; or (b) any other equivalent or related regulatory submission, in either
case to gain approval to market a pharmaceutical or biologic product in any
country in the European Union, in each case including, for the avoidance of
doubt, amendments thereto and supplemental applications.

1.100“Manufacturing” means activities performed to manufacture a product into
final form for end use, including producing and manufacturing starting materials
and intermediates used

11

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

to manufacture such product, filling, finishing, packaging, labeling, performing
quality assurance testing and release, and shipping and storing the product.

1.101“MHLW” means the Ministry of Health, Labour and Welfare of Japan and any
successor agency thereto.

1.102“NDA” means a new drug application or biologics license application
submitted to the FDA for purposes of obtaining Regulatory Approval for a new
drug in the United States, for a particular indication, including, for the
avoidance of doubt, amendments thereto and supplemental applications.

1.103“Net Sales” means, with respect to a Licensed Product commencing with its
First Commercial Sale, the gross sales value of the Licensed Product by or on
behalf of Janssen (directly or through any of its Affiliates or Third Party
sublicensees) to a Third Party purchaser in an arms-length transaction, less the
following customary deductions, determined in accordance with Accounting
Standards and standard internal policies and procedures consistently applied
throughout Janssen’s organization to calculate revenue for financial reporting
purposes, to the extent specifically and solely allocated to the sale of such
Licensed Product to such purchaser and actually taken, paid, accrued, allowed,
included, or allocated based on good faith estimate, in the gross sales prices
with respect to such sales (and consistently applied as set forth below):

(a) normal and customary trade, cash and/or quantity discounts, allowances,
wholesaler and pharmacy fees, and credits allowed or paid, in the form of
deductions actually allowed or actually paid with respect to sales of such
Licensed Product (to the extent not already reflected in the amount invoiced)
excluding commissions for commercialization;

(b)excise taxes, use taxes, tariffs, sales taxes and customs duties, and/or
other government charges imposed on the sale of such Licensed Product to the
extent included in the price and separately itemized on the invoice price (but
specifically excluding, for clarity, any income taxes assessed against the
income arising from such sale) (including VAT, but only to the extent that such
VAT taxes are not reimbursable or refundable);

(c)outbound freight, shipment and insurance costs to the extent included in the
price and separately itemized on the invoice price;

(d)compulsory payments and cash rebates imposed on sales of such Licensed
Product paid to a Governmental Authority (or agent thereof) pursuant to
Applicable Law by reason of any national or local health insurance program or
similar program, to the extent allowed and taken, including fees levied by a
Governmental Authority as a result of Applicable Law;

(e)retroactive price reductions, credits or allowances actually granted upon
rejections or returns of such Licensed Product, including for recalls or damaged
goods and billing errors, and write-offs for bad debts;

12

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

(f)rebates, charge backs and discounts (or equivalents thereof) actually granted
to managed health care organizations, pharmacy benefit managers (or equivalents
thereof), federal, state/provincial, local or other Government Authorities, or
their agencies or purchasers, reimbursers, or trade customers; and

(g)coupons, or discount/rebates associated with co-pay cards.  

All aforementioned deductions shall only be allowable to the extent they are
commercially reasonable, and shall be determined, on a country-by-country basis,
as incurred in the ordinary course of business in type and amount consistent
with Janssen’s, its Affiliate’s, or sublicensee’s (as the case may be) business
practices consistently applied across its product lines and in compliance with
Accounting Standards and verifiable.  All such discounts, allowances, credits,
rebates and other deductions shall be fairly and equitably allocated to such
Licensed Product and other products of the Party and its Affiliates and
sublicensees such that such Licensed Product does not bear a disproportionate
portion of such deductions.  For clarity, sales of a Licensed Product by and
between a Party and its Affiliates and sublicensees (including those that are
distributors), or between the Parties (or their respective Affiliates or
sublicensees), shall be excluded from Net Sales calculations for all purposes so
long as such Licensed Product is subsequently resold to a Third Party.  For the
avoidance of doubt, sales of a Licensed Product for use in conducting clinical
trials of such Licensed Product in a country in order to obtain the first
Regulatory Approval of such Licensed Product in such country shall be excluded
from Net Sales calculations for all purposes.  Also, notwithstanding anything to
the contrary above, sales of a Licensed Product for any compassionate use or
named patient sales shall be excluded from Net Sales calculations to the extent
such sales are not reported as revenue by Janssen and its Affiliates.
Additionally, for clarity, only a single sales transaction with respect to a
particular unit of Licensed Product, made at the time Janssen or any of its
Affiliates or sublicensees sells such Licensed Product to a Third Party
purchaser in an arms-length transaction, will qualify as the basis for
determining the Net Sales amount for such unit.  The calculation of Net Sales
for any Combination Product shall be adjusted pursuant to Section 8.5.5(c).

1.104[Intentionally Left Blank]

1.105“Non-Breaching Party” has the meaning set forth in Section 15.2.1.

1.106“Notice of Claim” has the meaning set forth in Section 13.2.1.

1.107 [Intentionally Left Blank]

1.108 [Intentionally Left Blank]

1.109 [Intentionally Left Blank]

1.110 [Intentionally Left Blank]

1.111 [Intentionally Left Blank]

1.112 “Out-of-Pocket Costs” means, with respect to a Party, costs and expenses
paid by such Party to any Third Party for services or materials provided by such
Third Party to directly

13

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

support the applicable Collaboration activities, including the Research Plan.
For clarity, Out-of-Pocket Costs do not include payments for a Parties’ or its
Affiliates’ internal salaries or benefits, facilities, utilities, general office
or facility supplies, insurance or information technology, capital expenditures
or the like.  

1.113“Owned General Arrowhead Patent Rights” has the meaning set forth in
Section 12.5.3.

1.114“Owned Specific Arrowhead Patent Rights” has the meaning set forth in
Section 12.5.3.

1.115“Party” and “Parties” have the meaning set forth in the preamble above.

1.116“Patent Controversy” means any Dispute between the Parties to the extent
that it involves an issue relating to the inventorship, claim scope or
interpretation, infringement, enforceability, patentability, or validity of any
Patent Right hereunder, and including any such issues relevant to any
Prosecution activities hereunder.  

1.117“Patent Costs” means all Out-of-Pocket Costs reasonably incurred by or on
behalf of a Party (such as by a designated Affiliate) in Prosecuting applicable
Patent Rights.

1.118“Patent Office” means the United States Patent and Trademark Office,
European Patent Office, or other Governmental Authority responsible for the
examination of patent applications or granting of patents in a country, region,
or supra-national jurisdiction.

1.119“Patent Representative” means the patent attorney or agent representing a
Party as described in Section 10.7.

1.120“Patent Rights” means, in reference to a designated invention, all original
(priority establishing) patent applications claiming such invention filed
anywhere in the world, including provisionals and nonprovisionals, and all
related applications thereafter filed, including any continuations,
continuations-in-part, divisionals, or substitute applications, any patents
issued or granted from any such patent applications, and any reissues,
reexaminations, renewals or extensions (including by virtue of any supplementary
protection certificates) of any such patents, and any confirmation patents or
registration patents or patents of addition based on any such patents, and all
foreign counterparts or equivalents of any of the foregoing.

1.121“Patent Term Extension” means an extension of the term of any issued
patent, or a right of protection equivalent to such an extension, granted under
law or regulation such as the U.S. Drug Price Competition and Patent Term
Restoration Act of 1984 in the United States, the Supplementary Protection
Certificate of the member states of the EU, or any other similar law or
regulation in any other country or jurisdiction.  For example, a pediatric
extension obtained by application to or through approval of a Patent Office
extending the term of any patent shall be deemed a Patent Term Extension.

1.122“Patent Working Group” means the representatives of both Parties involved
in handling certain patent matters as more fully set forth in Section 10.7.

14

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

1.123“Person” means any individual, entity or Governmental Authority.

1.124 “Phase 1” means, in reference to a clinical study (or trial) of a Licensed
Product, that as described in US federal regulation 21 C.F.R. § 312.21(a).  

1.125“Phase I Ready Data” means the data that is required to make a
determination of whether a product is suitable to enter Phase I clinical
development in respect to a Target which on a Target-by-Target basis is
specified in Section 4.1.4.

1.126“Phase 1 Ready Package” means a data package containing all material Know
How, including completed Phase I Ready Data and the chemical structures and
sequences, related to a particular Licensed Construct or Licensed Product, and a
summary of key data, including the chemical structures and sequences, relating
to other significant Licensed Constructs and Licensed Products for a Program.  

1.127 “Phase 2” means, in reference to a clinical study (or trial) of a Licensed
Product, that as described in US federal regulation 21 C.F.R. § 312.21(b).   

1.128“Phase 3” means, in reference to a clinical study (or trial) of a Licensed
Product, that as described in US federal regulation 21 C.F.R. § 312.21(c).    

1.129“Post-Marketing Studies” means any clinical trials or studies conducted
with a Licensed Product after receipt of Regulatory Approval of the Licensed
Product, which are conducted voluntarily in order to enhance marketing or
scientific knowledge of the Licensed Product and are not required by Regulatory
Authorities or are not intended to support Regulatory Approval of a Licensed
Product for a new indication or other material change to the product label.

1.130“Pre-Existing Acquired Rights from Third Parties” means any and all
agreements by and between Arrowhead and any Third Party, in effect as of the
Target acceptance under Section 4.1.2, and pursuant to which the Third Party
assigns (by express terms, whether or not using the word “assign”) Arrowhead any
Third Party’s Patent Rights or Know-How that, in whole or in part, are necessary
or useful for Developing, Manufacturing, or Commercializing any Licensed
Product.  

1.131“Pre-Existing Licenses from Third Parties” means any and all agreements by
and between Arrowhead and any Third Party, in effect as of the Target acceptance
under Section 4.1.2, and pursuant to which the Third Party grants (by express
terms, whether or not using the word “license”) Arrowhead any license or
sublicense (or use or other Exploitation) rights to or under any Third Party’s
Patent Rights or Know-How that, in whole or in part, are necessary or useful for
Developing, Manufacturing, or Commercializing any Licensed Product.

1.132“Pre-Existing Licenses to Third Parties” means any and all agreements by
and between Arrowhead and any Third Party, in effect as of the Target acceptance
under Section 4.1.2, and pursuant to which Arrowhead or its Affiliates grants
(by express terms, whether or not using the word “license”) such Third Party any
license or sublicense (or use or other Exploitation) rights to or under any
Arrowhead Intellectual Property.

15

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

1.133 “Pre-Existing Third Party Agreements” means (a) Pre-Existing Licenses to
Third Parties; (b) Pre-Existing Licenses from Third Parties; (c) Pre-Existing
Acquired Rights from Third Parties; and (d) any other agreements between
Arrowhead or its Affiliates and a Third Party in effect as of the Target
acceptance under Section 4.1.2 that contain any terms relating to the
Development, Manufacture, or Commercialization of a Licensed Product or any
Licensed Construct (collectively, the “Additional Pre-Existing Third Party
Agreements”).  

1.134“Primary RNAi Trigger” means [**].

1.135 “Prior CDA” means the Confidential Disclosure Agreement entered into on
January 25, 2017 between Arrowhead and Alios Biopharma, Inc., an Affiliate of
Janssen.

1.136“Private Health Care Plans” means non-governmental Third Party health care
payors and plans, including insurance companies, health maintenance
organizations and other managed care organizations, Blue Cross and Blue Shield
plans, and self-funded employers.  

1.137 “Product Infringement” has the meaning set forth in Section 10.4.2.  

1.138“Product Trademark Rights” means any Trademark Rights pertaining
specifically to any Licensed Product and Controlled by a Party hereunder.  

1.139 “Program” means, with reference to a Target, the Know How, Patent Rights,
Research Plan, RNAi Triggers, Constructs, Licensed Products, Development Plan,
Regulatory Filings, Regulatory Approvals, Trademarks, Commercialization Plans,
and all activities related thereto, and all licenses and rights therein,
directed to or associated with the exploitation of the Constructs and Licensed
Products that are identified as such based on such Target.

1.140“Prophylactically Active Product” means a product that prevents any
disease, condition or symptom associated with or induced by action on the Target
in humans or animals.

1.141“Prosecuting” means, in reference to a designated Patent Right, preparing a
Patent Right in application form for filing in any Patent Office, or performing
activities associated with filing, prosecuting, maintaining, defending, or
correcting the Patent Right in any Patent Office proceeding or with appeal of a
Patent Office decision therefrom, including with respect to any post-grant
proceeding, supplemental examination, post-grant review, inter partes review,
reexamination, reissue, interference, or opposition proceeding in any Patent
Office.  For the avoidance of doubt, Prosecuting excludes any infringement suit
or other legal Action to enforce a Patent Right or declaratory judgment suit or
other legal Action initiated by a Third Party to challenge in court the validity
or enforceability of a Patent Right. “Prosecute” and “Prosecution” shall each
have a correlative meaning.

1.142“Prosecuting Party” means the Party with the current right to Prosecute the
applicable Patent Right as set forth in Section 10.3.

1.143“Prosecution Contact” means a Party’s designated patent attorney or agent
identified in a notice to the other Party (as may be updated from time to time)
as its contact for communications between the Parties regarding the Prosecuting
of any Arrowhead Patent Rights.

16

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

1.144“Regulatory Approval” means the approval (including supplements,
amendments, pre- and post-approvals), license, registration or authorization of
the applicable Regulatory Authority necessary for the marketing and sale of drug
product in a country or jurisdiction, including any and all pricing and
reimbursement approvals that are reasonably necessary or desirable to obtain in
such country or jurisdiction to launch a drug product (even if such approvals
are not legally required to launch such drug product in such country or
jurisdiction).  For purposes of illustration, in addition to approval of a Drug
Application: Regulatory Approval in France includes approval of a Drug
Application and publication of the reimbursed price level in the official
journal and registration on a reimbursement list by or on behalf of Comité
Economique des Produits de Santé or Haute Autorité de Santé (or a successor
agency); Regulatory Approval in Italy includes publication of reimbursement in
the Government’s Offical Gazette (by Agenzia Italiana del Farmaco or a successor
agency); Regulatory Approval in Germany includes execution of contract with the
head association of sick funds (GKV-Spitzenverband, Gesetzlichen
Krankenversicherung, or a successor agency); Regulatory Approval in Spain
includes authorization by La Comisión Interministerial de Precios de los
Medicamentos or La Comisión Nacional para el Uso Racional de los Medicamentos,
or a successor agency) for national patient access to reimbursement by or on
behalf of a Governmental Authority; and Regulatory Approval in the United
Kingdom includes approval by the National Institute for Health and Care
Excellence (or a successor agency) to obtain mandatory funding to enable broad
market access.

1.145 “Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the registration or authorization or marketing and
sale of a medicinal product in a country, such as the FDA in the United States,
EMA in the EU, and MHLW in Japan.

1.146“Regulatory Exclusivity Right” means a right or protection, granted by a
Regulatory Authority in a jurisdiction, providing with respect to a product in
such jurisdiction:  (a) marketing exclusivity that prevents the Regulatory
Authority from accepting or approving a Drug Application (whether new or
abbreviated), submitted by a Person other than Janssen (or any of its Affiliates
or Third Party sublicensees), such as through new molecular entity or orphan
drug exclusivity granted by the FDA, or an exclusive right to sell pursuant to
the data exclusivity provisions under EC Directives 2004/27/EC and 2001/83/EC
and Regulation 726/2004/EC, or marketing exclusivity granted in respect of
pediatric studies under Regulation 1901/2006, or Section 505A(a) of the FD&C
Act; or (b) data protection for regulatory data submitted by or on behalf of a
Party or its Affiliates relating to a product against unfair commercial use or
public release consistent with, or no less stringent than, TRIPs Article 39.3.

1.147“Regulatory Filing” means any documentation comprising or relating to or
supporting any filing or application with any Regulatory Authority with respect
to a Licensed Product, or its use or potential or investigative use in humans,
including any documents submitted to any Regulatory Authority and all supporting
data, including INDs, supportive documents enabling a clinical program, Drug
Applications, safety and adverse event reports and all correspondence with any
Regulatory Authority with respect to any Licensed Product (including minutes of
any meetings, telephone conferences or discussions with any Regulatory
Authority).

1.148“Relevant Factors” means all relevant factors that may affect the
Development, Regulatory Approval, Manufacturing or Commercialization of a
Licensed Product, including (as

17

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

applicable): actual and potential issues of safety, tolerability, efficacy or
stability; expected and actual product profile (including product modality,
category and mechanism of action), as such or in comparison with the profile of
other products and regimens; stage of development or life cycle status; actual
and projected Development, Regulatory Approval, Manufacturing, and
Commercialization costs, timelines and budgets; any issues regarding the
Manufacturing of the Licensed Product; the likelihood of obtaining Regulatory
Approvals for such Licensed Product; the timing of such Regulatory Approvals;
the current guidance and requirements for Regulatory Approval for such Licensed
Product and similar products and the current and projected regulatory status;
labeling or anticipated labeling for such Licensed Product; the then current
competitive environment and the likely competitive environment at the time of
projected entry into the market; past performance of such Licensed Product or
similar products; present and future market potential, as such or taking into
account the relevant portfolio or pipeline; present and future relevant patient
population; existing or projected pricing, sales, reimbursement, return on
investment and profitability; pricing or reimbursement changes in relevant
countries; proprietary position, strength and duration of patent protection,
anticipated exclusivity and freedom to operate hurdles; legal issues; and other
relevant scientific, technical, operational, commercial or economic factors.

1.149“Research Period” means, with respect to a Program, the period commencing
upon the JSC’s approval of the initial Research Plan and ending on the second
anniversary of such approval, unless earlier terminated or extended in
accordance with the provisions of this Agreement.

1.150“Research Plan” means, with respect to a Target, a two (2) year written
plan of goals, activities, FTEs, and costs associated therewith as approved by
the JSC.

1.151“Research Plan Budget” shall mean the budget for conducting activities
pursuant to the Research Plan during a given Janssen Calendar Year and the one
(1) succeeding Janssen Calendar Year, as developed and approved by the JSC in
accordance with Section 3.2, which budget shall be updated and amended
concurrently with the Research Plan in accordance with Section 4.3.

1.152“Research Plan Costs” shall mean FTE Costs and Out-of-Pocket Costs incurred
by the Parties and their Affiliates following the Effective Date for research
and Development, in each case to the extent incurred under the Research Plan in
accordance with the Research Plan Budget

1.153“Right of Reference” has the meaning set forth for such term in 21 C.F.R. §
314.3(b) or an equivalent right of access or reference under any Applicable Law
in any other jurisdiction outside the United States.

1.154“RNAi Trigger” [**].  

1.155“Royalty Term”, as applicable to Net Sales of each particular Licensed
Product in a given country, means the period from the date of the First
Commercial Sale of such particular Licensed Product by or on behalf of Janssen
in the given country, until the later of (a) the expiration of the last Valid
Claim of the Arrowhead Patent Rights which Covers the composition of matter

18

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

of the Licensed Construct or its Primary RNAi Trigger or its Targeting Ligand of
such Licensed Product in such country; or (b) the termination or expiration of
Regulatory Exclusivity Rights protecting the Licensed Product in such country;
or (c) [**] from the date of First Commercial Sale in the Territory.

1.156“Specific Arrowhead Patent Rights” has the meaning as set forth in Section
10.3.3(a).

1.157“Target” means a target chosen by the Parties in accordance with Section
4.1.2.

1.158“Targeting Ligand” means [**].

1.159“Taxes” means any present or future taxes, levies, imposts, duties,
charges, assessments or fees of any nature (including any interest thereon).

1.160 “Term” means the term of this Agreement as set forth in Section 15.1.

1.161“Territory” means the entire world, including all of its countries and
their possessions and territories.

1.162“Third Party” or “Third-Party” means any person, entity, or other party
other than a Party to this Agreement or any of its Affiliates.

1.163 “Third-Party Product Liability Action” has the meaning set forth in
Section 13.4.1.

1.164“Threshold Active Construct” means [**].

1.165“Threshold Activity” means [**].

1.166“Trademark Rights” means all registered and unregistered trademarks
(including all common law rights thereto), service marks, trade names, brand
names, logos, taglines, slogans, certification marks, internet domain names,
trade dress, corporate names, business names and other indicia of origin,
together with the goodwill associated with any of the foregoing, and all
applications, registrations, extensions, and renewals thereof throughout the
world, and all rights therein provided by international treaties and
conventions.

1.167“United States”, “US” or “U.S.” means the United States of America,
including its territories and possessions.

1.168“Valid Claim” means a claim (a) of any unexpired patent issued or granted
by a Patent Office that has not been revoked or held unenforceable or invalid by
a decision of a court or Governmental Authority of competent jurisdiction from
which no appeal can be taken, or with respect to which an appeal is not taken
within the time allowed for appeal, and that has not been disclaimed or admitted
to be invalid or unenforceable through reissue, disclaimer, or otherwise, or (b)
of any Patent Right that is being prosecuted in good faith and has not been
abandoned or finally disallowed without the possibility of appeal or re-filing
of the application and has been pending for less than [**].

19

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

1.169“Variant” means [**].

ARTICLE II:  LICENSE GRANTS

2.1Janssen Rights.

2.1.1Janssen’s rights to exploit LICENSED Constructs or Licensed Products, and
obligations of payment therefore under the provisions in SECTION 2.1.2(b),
Articles V, VI, and VIII, shall be conditional and contingent on Janssen’s
payment of the Option Exercise Fee for the applicable Program, as well as any
other provisions that, as apparent from their nature and context, are intended
to become effective after such payment.   

2.1.2Arrowhead Development and Commercial Licenses.  

(a) Development License.  Subject to the terms and conditions of this Agreement,
Arrowhead hereby grants to Janssen an exclusive (even as to Arrowhead, except to
the extent Arrowhead expressly retains or is expressly granted back rights under
this Agreement), worldwide license, with the right to sublicense in accordance
with Section 2.1.4, under Arrowhead Intellectual Property, to research and have
researched, and to Develop and have Developed Licensed Constructs and Licensed
Products, in the Field in the Territory, and to make and Manufacture, have made
and Manufactured, use, have used, and import and have imported Licensed
Constructs and Licensed Products for such purposes.  The license rights granted
under this Section 2.1.2 shall commence, on a Program-by-Program basis, when
Arrowhead provides Janssen with a Target Reply accepting a Target, and run
throughout the Term hereof, subject to the termination provisions under Article
XV.  

(b) Commercialization License.  Subject to the terms and conditions of this
Agreement, Arrowhead hereby grants to Janssen an exclusive (even as to
Arrowhead, except to the extent Arrowhead expressly retains or is expressly
granted back rights under this Agreement), worldwide license, with the right to
sublicense in accordance with Section 2.1.4, under the Arrowhead Intellectual
Property, to Commercialize and have Commercialized, offer for sale and sell, and
have offered for sale and sold, Licensed Constructs and Licensed Products, for
use in the Field in the Territory, and to make, have made, use, have used, and
import and have imported Licensed Constructs and Licensed Products for such
purposes.  The license rights granted under this Section 2.1.2 shall continue,
on a product-by-product and country-by-country basis, throughout the Term
hereof, subject to the termination provisions under Article XV.  

2.1.3Know-How Cross-License.  Subject to the terms and conditions of this
Agreement:

(a)Arrowhead hereby grants to Janssen a royalty-free, perpetual, non-exclusive
license to use any Confidential Information that is Arrowhead Know-How and
disclosed by Arrowhead to Janssen under this Agreement for any purpose other
than the Exploitation of a Licensed Construct or Licensed Product, except such
Confidential Information comprising Know-How related solely to the Arrowhead
Platform Technology.

20

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

(b)Janssen hereby grants to Arrowhead a royalty-free, perpetual, non-exclusive
license to use any Confidential Information that is Janssen Know-How disclosed
by Janssen to Arrowhead under this Agreement for any purpose other than the
Exploitation of a Licensed Construct or Licensed Product, except such
Confidential Information comprising (a) Know-How related to Active Ingredients,
other than Licensed Constructs or (b) financial and sales data and pricing
information relating to Licensed Constructs or Licensed Products.

2.1.4Sublicensing.  In the event that Janssen grants any sublicense of the
license rights granted to Janssen under this Section 2.1 to any Affiliates or
any Third Parties, Janssen shall remain responsible for its obligations under
this Agreement and shall be responsible for the performance of the relevant
sublicensee and the compliance by such sublicensee with the terms and conditions
of this Agreement.  Any sublicense granted by Janssen under this Section 2.1 to
any Third Party not working under Janssen’s or its Affiliates’ control and
direction shall refer to this Agreement and shall not conflict with Janssen’s
obligations under this Agreement, and Janssen will, within a reasonable time
period after granting such sublicense, provide a copy of the sublicensing
agreement to Arrowhead, which agreement may be redacted to omit any terms not
relevant to determining Janssen’s and the Third Party sublicensee’s obligations
under this Agreement.

2.2Licenses Constitute IP under Bankruptcy Code.  All rights and licenses
granted under or pursuant to any section of this Agreement by one Party to the
other, including Section 2.1 hereof, are, and shall otherwise be deemed to be,
for the purpose of Section 365(n) of the Bankruptcy Code (or comparable
provisions of laws of other jurisdictions) rights to “intellectual property” as
defined in Section 101(35A) of the Bankruptcy Code (or comparable provisions of
laws of other jurisdictions).  Each Party hereby acknowledges, on behalf of
itself and its Affiliates, “embodiments” of intellectual property pursuant to
the Bankruptcy Code include the following:  (a) data from the research and
Development of Licensed Products, (b) Licensed Constructs and Licensed Product
samples and inventory, (c) Licensed Product formulations, (d) laboratory
notebooks and records from either Party’s research relating to any Licensed
Constructs or Licensed Product, including from the Clinical Plan or Development
Plan, (e) results from clinical studies of Licensed Products and the Licensed
Constructs therein, (f) Regulatory Filings and Regulatory Approvals relating to
Licensed Products, and (g) marketing, advertising and promotional materials
relating to Licensed Products.

2.3Rights in Combination Products. Notwithstanding the terms of any license
grant or covenant under this Agreement, no rights will be conveyed or granted by
one Party to another hereunder to (a) an Active Ingredient of any Combination
Product, whether in Development or Commercialized, where the Active Ingredient
is not a Licensed Construct, (b) a product of such Combination Product that is
not a Licensed Product, or (c) an Active Ingredient, other than a Licensed
Construct, that is otherwise used in combination with a Licensed Product in
pre-clinical research, clinical studies or in accordance with an approved
product label.

2.4No Other Rights.  No rights other than those expressly set forth in this
Agreement are granted by one Party to the other Party hereunder, and no
additional rights shall be deemed granted to either Party by implication,
estoppel, or otherwise, with respect to any Patent Rights, Know-How, or other
intellectual property rights.  

21

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

ARTICLE III: GOVERNANCE

3.1Establishment of JSC.  Promptly after the Effective Date, the Parties shall
establish a Joint Steering Committee (JSC) composed of [**] representatives from
Arrowhead and [**] representatives from Janssen (which, for clarity, may include
any employees or agents of its Affiliates). The members of the JSC shall be
appropriately qualified and experienced in order to make a meaningful
contribution to meetings and render decisions within its scope of authority
hereunder.  Each Party may replace its representatives on the JSC by written
notice to the other Party.

3.2JSC Responsibilities.  The JSC shall, subject to Section 3.7, have authority
to:  

3.2.1approve the Research Plan for each Target;

3.2.2approve the Research Plan Budget for each Target;

3.2.3review and approve any amendments to the Research Plans;

3.2.4set and modify the Threshold Activity for each Target;

3.2.5review the efforts of and make recommendations to the Parties in the
conduct of the Programs;

3.2.6periodically review the overall goals and results of the Programs, and
approve any proposed changes to the Research Plans as relevant data become
available;

3.2.7establish subcommittees or working groups to oversee the day-to-day
activities under the Research Plan;

3.2.8address such other matters relating to the activities of the Program as
either Party may bring before the JSC; and

3.2.9attempt to resolve any disputes on an informal basis.

3.3Patent Working Group.  The JSC shall not discuss any issue relating to any
Patent Rights relevant to the research, Development, Manufacture, or
Commercialization of any Licensed Products (including with respect to any of
their scope, patentability, validity, Prosecution, or infringement), unless the
Patent Representative of each Party is present at the meeting.  The Patent
Representatives of each Party shall be solely responsible for documenting at its
discretion any issues discussed by the JSC relating to any Patent Rights, and
the content of such discussions shall be held in strict confidence by the
Parties to protect their common interests and preserve the privileged status of
any attorney-client communication, advice, or legal opinion reflected therein.  

3.4JSC Meetings.  The JSC shall meet quarterly until the termination of the last
Research Period, or at such other times as the Parties may agree.  The first
meeting of the JSC shall be held as soon as reasonably practicable, but in no
event later than sixty (60) days after the Effective Date.  Meetings shall be
held at such place or places as are mutually agreed or by

22

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

teleconference or videoconference, provided that at least the quorum members of
each Party are present at any JSC meeting.  Each Party may from time to time
invite a reasonable number of participants in addition to its representatives on
the JSC (such as Patent Working Committee members) to attend any JSC meeting,
which additional participants shall not be members and shall attend the JSC
meeting on an ad hoc basis in a non-voting capacity.  The JSC meetings shall be
chaired by Janssen.  The chairperson shall set and circulate to all JSC members
agendas for JSC meetings in advance. The agendas shall include any matter within
the authority of the JSC hereunder reasonably requested by Arrowhead to be
addressed.  The Parties shall rotate the responsibility for recording, preparing
and, within a reasonable time, issuing draft minutes of each JSC meeting to each
Party’s members for review, and the chairperson shall issue to the Parties final
minutes signed or otherwise approved in writing (such as via an electronic
signature) by a Janssen JSC representative and an Arrowhead JSC
representative.  

3.5Meeting Expenses.  Each Party shall bear its own costs, including travel
expenses, incurred by its JSC members, any additional non-member JSC
participants of such Party and Patent Working Group members in connection with
their attendance at JSC meetings or Patent Working Group meetings and other
activities related to the JSC or Patent Working Group.

3.6Decision-making.  Decisions of the JSC within its scope of authority
hereunder shall be made by unanimous vote, with Janssen's representatives to the
JSC collectively having one (1) vote and Arrowhead's representatives to the JSC
collectively having one (1) vote.  Decisions of the JSC shall be memorialized in
its meeting minutes.  If the JSC fails to reach unanimous decision on a matter
within its authority that has been pending in excess of thirty (30) days (or
such other period as the Parties may agree in writing), the matter shall be
referred to applicable Executive Officers of the Parties, who shall attempt to
reach a mutual decision.  In the event that the Executive Officers cannot reach
a mutual decision with regard to such matter, then Janssen shall have the
deciding vote, subject to Arrowhead’s right to reject a proposed target under
4.1.2, and of good faith negotiations under 4.1.3 and 4.1.4.

3.7Prosecution of Patent Rights Governed by Article X. For clarity and
notwithstanding any other provision of this Agreement to the contrary, decisions
regarding the Prosecution of any Patent Rights shall not be within the JSC’s
authority, and the provisions of Article X of this Agreement shall govern
Prosecution of certain Patent Rights.

3.8No Authority to Modify Agreement.  For clarity and notwithstanding anything
to the contrary herein, neither the JSC nor the Patent Working Group shall have
any authority to: (a) modify any provision set forth in the body of this
Agreement, including any payment conditions or terms or obligations of the
Parties, which provisions may be modified only by written agreement of the
Parties; or (b) resolve any Disputes.

3.9Alliance Managers.  Each Party shall designate a single alliance manager for
coordinating interactions between the Parties regarding any activities
contemplated under this Agreement (“Alliance Manager”).  Such Alliance Managers
will be responsible for the day-to-day worldwide coordination of the Parties’
activities under this Agreement and will serve to facilitate routine
communication between the Parties.  Such Alliance Managers shall have

23

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

experience and knowledge appropriate for managers with such project management
responsibilities. Each Party may change its designated Alliance Manager from
time to time upon written notice to the other Party.

3.10JSC dissolution.  [**] from expiration of the last to expire Research
Period, the JSC shall be dissolved.  For clarity, after JSC dissolution, matters
of coordination between the Parties will be handled by the Alliance Managers.

ARTICLE IV:  RESEARCH PROGRAM

4.1Selection of Targets

4.1.1Janssen shall have the right to select up to three (3) targets as Targets
under this Agreement at any time up to the [**] anniversary of the Effective
Date.  Such targets shall be RNA targets through which an existing or proposed
RNAi therapeutic mediates or is intended to mediate its therapeutic
activity.  At least one of the selected Targets will be a hepatocyte target.

4.1.2Within [**] from the Effective Date, Janssen will send a written notice to
Arrowhead identifying a first proposed target (a “Target Proposal”).  Arrowhead
shall have [**] after receiving a Target Proposal to provide written notice to
Janssen of whether Arrowhead accepts or rejects the proposed target (a “Target
Reply”).  Arrowhead may reject a proposed target only if:  (i) Arrowhead is
subject to a legally binding agreement that would prevent or prohibit Arrowhead
from performing its obligations under the Agreement with respect to such
proposed target (including, but not limited to, obligations of confidentiality
and interest in any intellectual property rights as contemplated by this
Agreement) or has, before the date of the Target Proposal, agreed to non-binding
terms with a Third Party to develop a compound directed to such proposed target;
(ii) subject to Section 8.6.2, Arrowhead’s rights in the exploitation of such
target and products directed thereto is subject to a substantial future royalty
and/or milestone obligation under any Pre-Existing Licenses from Third Parties
or other Pre-Existing Third Party Agreements; (iii) Arrowhead has an ongoing
internal program directed to such proposed target for which Arrowhead has
identified active compounds and has conducted higher mammal (i.e., non-rodent)
animal studies with respect to such compounds before the date of receipt of the
Target Proposal; or (iv) Arrowhead reasonably concludes, based on the advice of
its patent counsel, that Arrowhead would not have freedom to operate with the
proposed target due to the existence of any Third Party Patent Rights, provided,
however, that Arrowhead shall have first consulted the JSC, in the presence of
the Parties’ Patent Representatives, to determine if there are any acceptable
alternative forms of the proposed target.  If Arrowhead provides Janssen a
Target Reply rejecting a proposed target with sufficient basis, then such Target
Proposal will be voided and Janssen may provide Arrowhead a substitute Target
Proposal identifying an alternate proposed target in due course.  If Arrowhead
provides Janssen a Target Reply accepting a proposed target, then such proposed
target will become a “Target”.  For clarity, Janssen may send Target Proposals
to Arrowhead in the permitted time period until three (3) Targets have been
selected.

4.1.3Promptly, upon selection of a Target, the JSC will negotiate in good faith
Target specific definitions of Assay and Threshold Activity.

24

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

4.1.4Promptly, upon selection of a Target, the JSC will negotiate in good faith
Target specific details of the Research Plan and the Phase I Ready Data.  The
Research Plan shall include discovery research and pre-clinical activities to be
undertaken by Arrowhead (and Janssen as applicable) designed to identify
Licensed Constructs and Licensed Products, and to provide Phase I Ready Data for
Licensed Products.  Arrowhead may, in good faith, reject a Research Plan that is
unreasonable, provided that once a Research Plan is agreed to, Arrowhead cannot
thereafter reject such Research Plan.  If the Parties, acting in good faith, are
unable to agree to a reasonable Research Plan then the target will no longer be
treated as a Target under this Agreement and will not be counted as one of
Janssen’s three (3) Targets. A general outline of an example of activities to be
undertaken by each Party under the Research Plan is attached as Exhibit C.

4.1.5Promptly upon the selection of a Target, the Parties will amend Exhibit E
if applicable.  

4.2Research Obligations

4.2.1Arrowhead agrees to follow the Research Plan.  Consistent with the Research
Plan, Arrowhead will use Commercially Reasonable Efforts to identify Licensed
Constructs and Licensed Products and develop a License Product suitable to enter
Phase I clinical development.  

4.2.2On a quarterly basis, during the Research Period, Arrowhead agrees to
provide to the JSC a report of the significant results of activities conducted
under the Research Plan, including a listing of RNAi Triggers and Constructs
made and tested along with their key activity data. For clarity, the RNAi
Triggers and Constructs will be identified by an Arrowhead numbering system and
will not disclose specific chemistry or sequences.

4.2.3Arrowhead shall conduct all research and Development activities under the
Research Plan in accordance with good scientific standards and practices and in
compliance with all Applicable Laws, including those pertaining to the use of
laboratory animals, GLP, GMP or GCP as appropriate under the Research
Plan.  Arrowhead shall, and shall cause its Affiliates and subcontractors to,
maintain complete and accurate records of all work conducted in the performance
of the Research Plan and all results, data, inventions and developments made in
the performance of the Research Plan.

4.2.4Janssen may assist in the conduct of activities under the Research Plan,
including performing certain assays to confirm RNAi Triggers and Constructs for
activity against the applicable Target, and conducting preclinical animal model
studies.  Arrowhead shall provide Janssen with reasonable quantities of
materials to enable Jansen’s activities described in the Research Plan.  

4.2.5On a Program-by-Program basis and after [**] of the initiation of a
Research Period, Janssen may, in its sole discretion, terminate all of the
Parties’ rights and obligations applicable to such Program under the Agreement
upon [**] prior written notice.  The Parties will cooperate to wind down the
activities under the Program.

25

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

4.3Research Plan Budget

4.3.1On a Program-by-Program basis, within [**] of selection of the Target, the
JSC will establish the Research Plan Budget for the Target that will comprise an
estimation of all of the applicable Research Plan Costs that can be reasonably
estimated.  This Research Plan Budget will be reviewed and updated
semi-annually.

4.3.2If any Research Plan Costs exceed the Research Plan Budget by greater than
[**], these expenses will be covered by Arrowhead unless the JSC agrees to the
overage.  

4.4Phase I Ready Package

4.4.1Delivery of Phase I Ready Package.  On a Program-by-Program basis, upon
completion of Phase I Ready Data for a Licensed Construct or a Licensed Product,
Arrowhead will provide Janssen with a Phase I Ready Package.  Upon receipt of
the Phase I Ready Package, Janssen shall have the longer of [**] to conduct
further diligence relating to such Licensed Construct or Licensed
Product.  Arrowhead will promptly respond to any diligence requests by Janssen
and provide any materials and data required by Janssen to conduct its
diligence.  

4.4.2Expiration of Research Period with No Phase I Ready Package. On a
Program-by Program basis, in the event that a Phase I Ready Package has not been
provided to Janssen [**] prior to the end of the Research Period, then upon
Janssen’s request Arrowhead shall provide a summary of key data relating to
significant Licensed Constructs and Licensed Products for the applicable
Program, including the chemical structures and sequences.  Janssen shall have a
one time right, in its sole discretion to extend the initial Research Period for
[**].  By mutual agreement, the Parties may extend the initial Research Period
further than [**].

4.5Option

4.5.1Arrowhead grant of Janssen Option Right.  On a Program-by-Program basis,
Arrowhead grants to Janssen an option (“Option Right”), in [**], to assume all
rights, including licenses, and obligations, including obligations of payment,
as set forth under this Agreement as to such Program.  Such Option Right may be
exercised by Janssen at any time prior to the longer of [**], by delivering to
Arrowhead the Option Notice, provided, that Janssen shall have until the end of
the extended Research Period (if extended) to exercise the Option Right if
Arrowhead has not delivered a Phase I Ready Package [**] prior to the end of the
initial Research Period.  

4.5.2Option Notice.  The option notice (“Option Notice”) shall be a written
notice stating Janssen’s intent to exercise its Option Right.  For clarity,
after receipt of the Option Notice, Arrowhead will invoice Janssen for the
Option Exercise Fee of Section 8.3.1 in accordance with Article VIII.

4.5.3Failure to Exercise.  If Janssen fails to provide the Option Notice to
Arrowhead within the allowed period, then this Option Right will terminate with
respect to the applicable Program, the Target will no longer be a Target under
the Agreement, Janssen will

26

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

have no further rights under this Agreement in the Program, and the Parties will
work together to dissolve the Patent Working Group.

4.6Effect of Option Exercise.  

4.6.1Upon delivery of the Option Notice to Arrowhead, the Parties will cooperate
to ensure orderly transition of the Program to Janssen to provide uninterrupted
development of the applicable Licensed Construct or Licensed Product.  Arrowhead
will make available to Janssen, at Janssen’s reasonable request, any material
information related to the Program.     Notwithstanding any term of this
Agreement to the contrary, Arrowhead shall not be obligated to disclose to
Janssen its trade secrets. including information from which such trade secrets
are likely to be elucidated, related solely to trigger selection or construct
design.



ARTICLE V: DEVELOPMENT

5.1Development Plan.  Within [**] after payment of the Option Exercise Fee for a
Program, Janssen shall submit to Arrowhead an initial annual Development Plan
for Licensed Products and shall update such Development Plan at least once each
year for such Program.

5.2Diligence. On a Program-by-Program basis, Janssen shall have sole
responsibility for the Development and registration (including clinical
activities and submissions to Regulatory Authorities), of Licensed Constructs
and Licensed Products, and for the costs associated therewith.  Janssen shall
use Commercially Reasonable Efforts to conduct pre-clinical and clinical
development and registration necessary for approval of a first Licensed Product
for a first indication in the US and the European Union.  

5.3Regulatory Activities.  Janssen will be responsible for the submission of
Regulatory Filings and hold the INDs relating to the Licensed Constructs and
Licensed Products in the Territory.  Janssen will be responsible for maintaining
all Regulatory Filings including all INDs, for each Licensed Construct and/or
Licensed Product in the Territory.  

5.4Assistance of Arrowhead.  Arrowhead agrees to provide Janssen with all
reasonable assistance and take all actions reasonably requested by Janssen that
are necessary or desirable to enable Janssen to comply with any Law applicable
to Licensed Construct or Licensed Products, including meeting, reporting and
other obligations to file and maintain the INDs for Licensed Constructs or
Licensed Products.

5.5Use of Third Parties.  Janssen may retain Third Parties to perform
Development, subject to the terms provided in this Section.  Janssen will remain
liable for the performance of its obligations hereunder which it delegates to
such Third Parties.  [**].

5.6Auditing.

5.6.1Compliance Inspections.  With respect to any facility or site at which
Arrowhead, any of its Affiliates or its Third Party (sub)contractors conducts
any Manufacturing, clinical or regulated (e.g., under GLP, GCP, or GMP)
Development activities, including

27

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Manufacturing clinical supply for use in humans, pursuant to this Agreement,
Janssen shall have the right, as permitted by and subject to the terms and
conditions of any possible applicable agreement with a Third Party
(sub)contractor or as otherwise expressly permitted by the applicable Third
Party (sub)contractor, at its expense, upon reasonable written notice to
Arrowhead (and if applicable, such Affiliate or Third Party (sub)contractor),
and during normal business hours, to inspect such facility or site and any
records relating thereto, once per year or more often with cause, to verify
Arrowhead’s compliance with the terms of this Agreement and with all Applicable
Laws, including GLP, GCP, and GMP, and current standards for pharmacovigilance
practice.  Such inspection shall be subject to the confidentiality provisions
set forth in Article XI.  In the event that such inspection would result in the
disclosure of confidential information which is not protected by the
confidentiality provisions set forth in Article XI, an appropriate
confidentiality agreement shall be entered into. After any such inspection,
Janssen shall provide written observations to Arrowhead. In the event that
non-compliance with the terms of this Agreement or with Applicable Laws were
observed, Arrowhead shall promptly take or, as the case may be, use Commercially
Reasonable Efforts to cause the applicable Third Party to promptly take the
necessary actions to remediate such non-compliance and shall keep Janssen
informed of such actions through the JSC. Arrowhead agrees to use Commercially
Reasonable Efforts to include in any contract or other written arrangement with
Third Party (sub)contractors Arrowhead determines are reasonably likely to
conduct Manufacturing or Development activities related to this Agreement, a
clause permitting Janssen to exercise its rights under this Section 5.6.1.

5.6.2Regulatory Audits.  Arrowhead shall cooperate in good faith in the event
any Regulatory Authority inspects any site where clinical studies or
Manufacturing of clinical supplies of Licensed Products are conducted by or on
behalf of Arrowhead pursuant to this Agreement, whether such Audited Site is
Arrowhead’s or its Affiliate's or contractor’s or subcontractor's hereunder, as
permitted by and subject to the terms and conditions of any applicable agreement
with a Third Party or as otherwise expressly permitted by the applicable Third
Party.  Arrowhead shall notify Janssen within [**] after receiving notification
of any Regulatory Authority inspection, which relates to or reasonably could
relate to the Licensed Product or clinical studies for the Licensed Product, at
any site where clinical studies or Manufacturing of clinical supplies of
Licensed Products are conducted. Taking into account the timing and notice
provided by the applicable Regulatory Authority, and the terms of any applicable
agreements with Third Parties and Applicable Law, Janssen shall be given a
reasonable opportunity to assist in the preparation of the Audited Site for
inspection, where appropriate, and to attend any inspection by any Regulatory
Authority of the Audited Site, and the summary, or wrap-up, meeting with a
Regulatory Authority at the conclusion of such inspection.  If such attendance
would result in the disclosure of Arrowhead’s, its Affiliate’s or a Third
Party’s confidential information unrelated to the subject matter of this
Agreement, an appropriate confidentiality agreement covering such unrelated
subject matter shall be entered into.  In the event that any Audited Site is
found to be non-compliant with one or more Applicable Laws, Good Laboratory
Practice, Good Clinical Practice, Good Manufacturing Practice, or current
standards for pharmacovigilance practice, Arrowhead shall, promptly and in any
event within [**] after receiving notification of such non-compliance, submit to
Janssen a CAPA plan and shall use Commercially Reasonable Efforts to cause such
non-compliant Audited Site to implement such CAPA plan promptly after
submission.  Arrowhead agrees to use Commercially Reasonable Efforts to include
in any agreement or other written arrangement entered into after the Effective

28

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Date with Third Party contractors or subcontractors (as the case may be)
Arrowhead determines are reasonably likely to be applicable to this Agreement, a
clause permitting Janssen to exercise its rights under this Section 5.6.2.  

5.7Rights of Reference and Access to Data.  Arrowhead hereby grants to Janssen,
and Janssen shall have (directly and through its Affiliates), a Right of
Reference with respect to INDs, drug master files, if any, and any other
Regulatory Filings (whether made before or during the Term hereof) Controlled by
Arrowhead related to any Licensed Products, for use by Janssen in Exploitation
of its Development and Commercialization rights pursuant to this Agreement.
Accordingly, Regulatory Authorities considering any Regulatory Filing relating
to a Licensed Product being Developed hereunder shall be permitted to rely on
and otherwise use the applicable information in such INDs or other Regulatory
Filings. Arrowhead or its Affiliate shall provide a signed statement to this
effect, if requested by Janssen, in accordance with 21 C.F.R. § 314.50(g)(3) or
the equivalent as required in any other country or region of the world, or
otherwise provide appropriate notification of such right of Janssen to the
applicable Regulatory Authority.    Janssen shall also have a right to review,
access and request copies of such Regulatory Filings and any Know-How (including
data) therein and use such Know-How in connection with the performance of
Janssen’s obligations and exercise of its rights under this Agreement, including
inclusion of such Know-How in its own Regulatory Filings for Licensed
Products.  

5.8Suspension of Clinical Study for Safety Reason.  Notwithstanding anything to
the contrary herein, if an independent safety board determines that any clinical
study of a Licensed Product under the Development Plan would pose an
unacceptable safety risk for any subjects or patients participating in such
study, neither Party shall be obligated to continue such clinical study.  Either
Party may delay or suspend any Development activities with respect to an ongoing
clinical study of a Licensed Product if such Party reasonably believes that such
clinical study would pose an unacceptable safety risk.  

5.9Records.

5.9.1Maintenance of Research Records.  Each of the Parties shall maintain, or
cause to be maintained, records of its respective Collaboration Activities in
material compliance with Applicable Law (including the requirements of GCP, GLP
and GMP, in each case to the extent applicable), and the requirements of its
corporate records retention policies consistent therewith.  Such records shall
be complete and accurate and shall fully and properly reflect all work done and
results achieved in the performance of the Collaboration Activities in a manner
appropriate for any regulatory purpose and, when applicable and permitted under
this Agreement, for use in connection with the Prosecution of Patent
Rights.  Such records shall be retained for the longer of either: (a) such
period as is required by such retaining Party’s corporate record retention
policies; (b) such period as may be required by Applicable Law; or (c) the Term
of this Agreement, unless a Party first offers to deliver such records to the
other Party for its keeping, and delivers to such Party any records it may
reasonably request, before destroying or disposing of such records.  

5.9.2Access to Records.  Each Party shall have the right, at mutually agreed
times during normal business hours on Business Days and upon reasonable notice,
to obtain from the other Party access to and copies (at its own cost) of the
records maintained by the other Party pursuant to Section 5.9.1 solely to the
extent relating to any Licensed Product or any Development,

29

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Manufacturing, or Commercialization activities hereunder or any intellectual
property or associated rights licensed or obtained hereunder, to the extent
useful or required to (a) enable the requesting Party to conduct reasonable
diligence on matters potentially giving rise to liability on the part of the
requesting Party according to Applicable Law or the requirements of this
Agreement, or to conduct a defense of itself with respect to any such liability,
if and to the extent that a fact, circumstance or event has arisen that gives
the requesting Party a reasonable basis to believe that it has or may incur such
liability; (b) to meet its obligations to Regulatory Authorities or to comply
with Applicable Laws with respect to a Licensed Product; (c) to Prosecute or
enforce any Patent Rights hereunder; or (d) to otherwise Exploit any rights
hereunder.

5.10Conditional Subcontracting.  A Party may subcontract any of its research and
Development activities hereunder to any Third Party, provided that such Party
executes a written agreement with such Third Party subcontractor that contains,
in all material respects, the applicable obligations and covenants hereunder.  A
Party engaging any subcontractor shall be responsible for the performance of the
subcontractor, and hereby warrants its compliance with the material terms
hereof.

ARTICLE VI:  COMMERCIALIZATION

6.1Diligence; Reports.  Janssen shall have the sole responsibility for the
Commercialization of Licensed Products, and for the costs associated with the
Commercialization of the License Products.  Janssen shall use Commercially
Reasonable Efforts to Commercialize the first approved Licensed Product in the
US and the G5 for the first approved indication. With respect to any Licensed
Products for which marketing approval is granted, Janssen shall, to the extent
permitted by Applicable Law, provide to Arrowhead a report on an annual basis
summarizing, on a high level, its marketing plans for the Licensed Products in
countries where approved, including medical affairs and marketing activities.   

6.2Trademarks and International Nonproprietary Names.  Janssen (directly or
through its Affiliates and sublicensees) shall select its own trademarks under
which it will Commercialize Licensed Products hereunder and will own the
Trademark Rights associated therewith. Janssen (directly or through its
Affiliates and sublicensees) shall be solely responsible for the application for
an international nonproprietary name in relation to any Licensed Product and for
the resulting communication with the World Health Organization.  

6.3Conditional Subcontracting. Janssen may subcontract any of its
Commercialization activities hereunder to any Third Party, provided that Janssen
executes a written agreement with such Third-Party subcontractor that contains,
in all material respects, the applicable obligations and covenants hereunder.
Janssen shall be responsible for the performance of the subcontractor, and
hereby warrants its compliance with the material terms hereof.

ARTICLE VII:  RESEARCH PROGRAM REIMBURSEMENT

7.1 Research Costs.  On a Program-by-Program basis, [**] in the performance of
the Research Plan.

30

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

(a)After the end of each quarter during the Research Period and no later than
[**] of the following quarter, Arrowhead shall provide Janssen with a written
report for the just-completed quarter (the “Quarterly Program Report”), which
shall include:  the start and end dates of the reporting period; identification
of the FTEs who performed any work on behalf of Arrowhead (directly or through
any subcontractors) in the Program for the just-completed quarter, the total
number of hours expended by such FTEs toward Program activities under the
Research Plan for the just-completed quarter, and identification of the
laboratory notebook records documenting the work performed by such FTEs for the
just-completed quarter; Out-of-Pocket Costs for the just-completed-quarter; and
a description of the research and Development performed and results obtained.  

(b)Payment by Janssen shall be due upon Janssen’s receipt of a Quarterly Program
Report for the just-completed quarter and payable within [**] of Janssen’s
receipt of an Invoice.    

ARTICLE VIII:  FINANCIAL PROVISIONS

8.1US Dollars.  For clarity, all references to “dollars”, “$” or “USD” mean
United States dollars.

8.2Upfront Fee. [**]

8.3Janssen Option Payment on exercise of Option Right.  

8.3.1Option Payment.  For and in consideration of the rights granted by
Arrowhead to Janssen, Janssen shall make a payment of the following fee (“Option
Exercise Fee”) after Janssen provides the Option Notice to Arrowhead:

 

 

U.S. Dollars

[**]

$[**]

[**]

$[**]

 

8.3.2One Option Exercise Fee.  Only one Option Exercise Fee per Program shall be
due and payable upon Janssen providing the Option Notice regardless of the
number of Constructs and Products Developed under the Program.

8.4Milestone Payments.

31

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

8.4.1One-Time-Only Development and Approval Milestone Payments.  After exercise
of the Option Right, in consideration for the exclusive license and other rights
granted by Arrowhead to Janssen pursuant to this Agreement, on a
Program-by-Program basis, the below Licensed Product milestone amounts shall be
payable by Janssen to Arrowhead one time only, in total, upon the first
achievement of the corresponding milestone event for all Licensed Products.

 

Milestone Event

Licensed Product Milestone Amount (USD)

[**]

$[**]

[**]

$[**]

[**]

$[**]

[**]

$[**]

[**]

$[**]

[**]

                     $[**]

 

8.4.2One-Time-Only Sales Milestones.  On a Program-by-Program basis, solely upon
the first occurrence (if any) of aggregate annual (total in a single Janssen
Calendar Year) reported Net Sales of any Licensed Product sold worldwide by or
on behalf of Janssen (directly and through its Affiliates and Third Party
sublicensees) hereunder in any Janssen Calendar Year during the Term first
attaining the sales threshold as specified in a below sales milestone event,
Janssen shall pay the corresponding Licensed Product milestone amount to
Arrowhead within [**] following the end of the Janssen Calendar Quarter in which
such sales milestone event was attained. In the event multiple sales milestone
events are first achieved in a single Janssen Calendar Quarter, the amounts
specified below for each such sales milestone event shall be payable at the same
time.



32

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Licensed Product

Sales Milestone Event

Licensed Product

Milestone Amount

(USD)

Net Sales greater than $[**]

$[**]

Net Sales greater than $[**]

$[**]

Net Sales greater than $[**]

$[**]

Net Sales greater than $[**]

$[**]

 

 

 

 

 

 

8.4.3Each Milestone Amount Paid Once.  On a Program-by-Program basis, in the
event a milestone set forth in this Section 8.4 is achieved, Janssen shall pay
to Arrowhead the milestone amount corresponding to each such milestone only once
regardless of whether other Licensed Products achieve such milestone.

8.4.4Notice and Invoice for Milestone Events.  Janssen shall inform Arrowhead in
writing [**] after the achievement of any milestone hereunder, and, upon such
notice, Arrowhead may submit to Janssen an invoice for the applicable milestone
amount due.  

8.5Royalty Payments.

8.5.1Royalty Term.  The royalties for Licensed Products set forth in this
Section 8.5 shall, unless the Agreement has been terminated earlier, be paid on
a Licensed-Product-by-Licensed-Product basis and country-by-country basis for
the Royalty Term for that Licensed Product in that country-of-sale. Upon
expiration of the Royalty Term in respect of a Licensed Product in a particular
country-of-sale of the Territory, Janssen shall have a fully paid up
non-revocable non-exclusive license in such country to Commercialize such
Licensed Product.

8.5.2Licensed Product Royalty Rate.  Subject to Section 8.5.3 and subject to any
adjustments expressly permitted under Section 8.5.5 below, Janssen shall pay to
Arrowhead royalties at the following incremental royalty rates on the
incremental tiers of aggregate reported Net Sales of Licensed Products in the
Territory, excluding aggregate reported Net Sales of Licensed Products in the
Access Territory if any reductions for the Access Territory have then been
agreed to, during a particular Janssen Calendar Year during the Royalty Term as
set forth in the table below.

 



33

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Net Sales

Licensed Product Royalty Rate (percentage)

Net Sales up to and including $[**]

[**]%

Net Sales greater than $[**] up to and including $[**]

[**]%

Net Sales greater than $[**] up to and including $[**]

[**]%

Net Sales greater than $[**] up to and including $[**]

[**]%

Net Sales greater than $[**]

[**]%

 

8.5.3Royalty Rate in Access Territory. In the event that Janssen intends to
Commercialize a Licensed Product in one or more countries in the Access
Territory, the Parties shall timely enter into good faith negotiations to
determine any equitable reduction in the royalty rate applicable to the
aggregate reported Net Sales of such Licensed Product in such country or
countries. Accordingly, and subject to any adjustments expressly permitted under
Section 8.5.5, Janssen shall have the right to use the agreed upon royalty rate
for the applicable aggregate reported Net Sales of Licensed Products in the
Access Territory on a country-by-country basis.

8.5.4Royalties Due Only Once. The obligation to pay royalties under this
Agreement is imposed only once with respect to the same unit of a Licensed
Product.

8.5.5Adjustments to Royalties.  

(a)Compulsory License.  If at any time in any country a Third Party shall, under
a Government Order by a competent Governmental Authority granting or compelling
the granting of a license under a Valid Claim of any Arrowhead Patent Rights
Covering any Licensed Product sold by or on behalf of Janssen in such country,
offer for sale or sell any product in competition with the Licensed Product
marketed by or on behalf of Janssen with respect to which royalties become
payable by Janssen pursuant to Sections 8.5.2 to 8.5.3, the Parties will confer
and in good faith negotiate an equitable reduction in the royalty rate for
calculating royalties payable to Arrowhead based on Janssen’s and its
Affiliates’ and Third Party sublicensees’ Net Sales of Licensed Product in such
country under Sections 8.5.2 to 8.5.3 taking into account the royalty rate
payable by the Third Party to Arrowhead under the compulsory license granting
the Third Party the right to market the competing product.

(b)Generic Competition. In the event that, in a country, a Generic Version of
the Licensed Product has been approved for commercialization in such country,
Janssen may reduce the royalty rate for calculating royalties payable to
Arrowhead based on Janssen’s and

34

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

its Affiliates’ and Third Party sublicensees’ Net Sales of such Licensed Product
in such country under Sections 8.5.2 to 8.5.3 by [**].

(c)Combination Products. In the event that a Licensed Product is a Combination
Product, Net Sales for the purposes of determining royalties to be paid for the
Net Sales of such Combination Products pursuant to Sections 8.5.2 to 8.5.3 shall
be calculated by multiplying the actual Net Sales of such Combination Product by
the fraction [**]; and (b) for which no payment is owed to a Third Party.

(d)Off-Set for Third-Party Patents.  In the event that, at Janssen’s discretion,
a license under a Third Party’s Patent Rights or an agreement is required to
resolve or prevent possible allegations that the Development or
Commercialization of a Licensed Product infringes such Patent Rights, Janssen
shall have the right to deduct from the royalties payable to Arrowhead under
this Agreement for the Licensed Product concerned [**] of any royalties,
milestone payments, license fees or other payments payable by Janssen for such
license or such agreement to such Third Party. In no event shall the royalty
adjustment under this Section 8.5.5(d) reduce the applicable royalty rates by
more than [**] as compared to the rates set forth in or determined in accordance
with Sections 8.5.2 to 8.5.3.

8.6Third Party Obligations.  

8.6.1Subcontractors.  A Party or its designated Affiliate, in entering into any
subcontract with a Third Party for the performance of any subcontracted
Collaboration Activities hereunder (including in any jurisdiction in which
employees or agents of such Third Party have rights to compensation,
remuneration or payments for their inventions under Applicable Laws), shall use
Commercially Reasonable Efforts to obligate the Third Party subcontractor in a
written subcontract agreement to be solely responsible for any compensation,
remuneration or payments due to any of the Third Party’s employees or agents on
account of their performance of any such activities under the subcontract
agreement, including any payment obligations that may arise by operation of
Applicable Law in a particular country on account of either Party’s exercise of
any rights hereunder with respect to any Licensed Products that were invented,
in whole or in part, by any such Third Party employees or agents in the
performance of such activities.  If a Party fails to include such an obligation
in any of its subcontract agreements with any Third Parties, such Party shall be
bear any expense incurred in connection with any such payment obligations that
may so arise.

8.6.2Payments due under Pre-Existing Third-Party Agreements.  [**].

ARTICLE IX:  GENERAL PAYMENT TERMS

9.1Invoices.  Any payment for an amount due to Arrowhead under this Agreement
shall be payable, except as otherwise expressly provided herein, within [**]
after Janssen’s receipt of an invoice from Arrowhead for such amount due. Each
invoice shall specifically refer to (a) this Agreement, (b) Janssen’s purchase
order number if Janssen has provided a purchase order number to Arrowhead in
advance of the invoice, and (c) Janssen’s tax ID.  Invoices shall be dated and

35

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

printed on official Arrowhead letterhead. No invoice from Arrowhead shall be
required for payment of royalties under Section 8.5 or sales milestones under
Sections 8.3.2.

9.2Royalty Reporting and Payments. Royalty payments due shall be payable in
United States dollars [**] after the end of each Janssen Calendar Quarter during
the Term.  Each payment of royalties due under this Agreement will be
accompanied with a royalty report setting forth, on a Licensed
Product-by-Licensed Product and country-by-country basis: (a) the amount of Net
Sales of Licensed Product by Janssen, its Affiliates and sublicensees; (b) the
conversion of such Net Sales from the currency of sale into US dollars in
accordance with Section 9.4, as applicable; and (c) a calculation of the
aggregate amount of royalties owed based on such Net Sales, including the
application of the reductions or credits, if any, made in accordance with the
terms of Section 8.5.5.

9.3Remittance.  All payments due to Arrowhead hereunder shall be made in
immediately available funds by electronic transfer, by Janssen (or an Affiliate
on its behalf) to the bank account identified below or such other bank account
as Arrowhead may designate in writing to Janssen.  Any payments due and payable
under this Agreement on a date that is not a Business Day may be made on the
next Business Day.  If, at any time, legal restrictions prevent the prompt
remittance of part of or all of the royalties due hereunder with respect to any
country where Licensed Products are sold, Janssen shall have the right and
option to make such payments by depositing the amount thereof in local currency
to Arrowhead’s accounts in a bank or depository in such country as directed by
Arrowhead or by using such lawful means or methods for remitting payment as
Janssen may reasonably determine.

[**]

 

9.4Currency.  All payments under this Agreement shall be payable in United
States dollars.  With respect to sales of a Licensed Product invoiced in a
currency other than US dollars, such amounts and the amounts payable hereunder
shall be expressed in their United States dollars equivalent calculated using
the method described in the remainder of this Section 9.4.  For each Janssen
Calendar Year during which royalties become due hereunder, Janssen shall
provide: (a) the Currency Hedge Rate to be used for the local currency of each
country of the Territory and (b) the detail of each such Currency Hedge Rate in
writing to Arrowhead not later than ten (10) Business Days after the Currency
Hedge Rates (for countries other than the U.S. where any royalty-bearing sales
of Licensed Products hereunder occur) are available from Janssen or its
applicable Affiliates, which is customarily at the beginning of December. Each
Currency Hedge Rate for a given country will remain constant throughout the
entire Janssen Calendar Year.  Janssen shall use the Currency Hedge Rates to
convert Net Sales to United States dollars for the purpose of calculating
royalties.

9.5Taxes.  

9.5.1Each Party shall be solely responsible for the payment of all Taxes imposed
on its share of income arising directly or indirectly from the collaborative
efforts of the Parties under this Agreement.

36

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

9.5.2Each Party shall make all payments due to the other Party under this
Agreement without deduction or withholding for Taxes except to the extent that
any such deduction or withholding is required by Applicable Law in effect at the
time of payment.  The Parties agree to use Commercially Reasonable Efforts to
minimize any withholding or similar Tax imposed upon payments payable under this
Agreement and to consult in good faith before taking any action that is
reasonably expected to result in the application of a withholding or similar Tax
imposed upon payments payable under this Agreement.

9.5.3Any Tax required to be withheld on amounts payable by the payor Party under
this Agreement will be paid by the payor on behalf of the payee Party to the
appropriate Governmental Authority, and the payor will furnish the payee with
proof of payment of such Tax. Any such Tax required to be withheld will be an
expense of and borne by the payee.  If any such Tax is assessed against and paid
by the payor, then the payee shall indemnify and hold harmless the payor from
such Tax.

9.5.4The Parties will cooperate with respect to all documentation required by
any taxing Governmental Authority or reasonably requested by either Party to
secure a reduction in the rate of applicable withholding Taxes.  Within five (5)
Business Days following the Execution Date of this Agreement, Arrowhead will
deliver to Janssen an accurate and complete Internal Revenue Service Form W-9
and such form shall be updated and renewed as required by Applicable Law.

9.6Records and Audit Rights.

9.6.1Maintenance of Records.  Arrowhead shall keep (and shall cause its
Affiliates and applicable Third Party (sub)contractors to keep) complete, true
and accurate books and records in accordance with Accounting Standards in
sufficient detail for Janssen to determine the payments due and costs incurred
under this Agreement. Janssen shall keep (and shall cause its Affiliates and
applicable Third Party subcontractors and sublicensees to keep) complete, true
and accurate books and records in accordance with Accounting Standards in
sufficient detail to permit Arrowhead to confirm the accuracy of Janssen’s
financial records related to the royalty calculations and calculations of Net
Sales hereunder. Each Party will keep such books and records in accordance with
Applicable Law and for at least [**] following the date of the payment to which
they pertain. In the event that Janssen is requested to reimburse Out-of-Pocket
Costs or other costs to Arrowhead, Arrowhead shall provide Janssen with proof of
such costs upon Janssen’s request.

9.6.2Audit Right.  Upon the written request of a Party (as applicable, the
“Auditing Party”), not more than once every [**], the other Party (the “Audited
Party”) shall permit an independent certified public accounting firm of
internationally recognized standing selected by the Auditing Party and
reasonably acceptable to the Audited Party to have confidential access during
normal business hours to such of the records of the Audited Party and its
applicable Affiliates or Third Party sublicensees or subcontractors as may be
reasonably necessary for the sole purpose of verifying the accuracy of any
payments made under this Agreement for any period ending not more than [**]
prior to the date of such request. For clarity, in the event that Janssen is the
Audited Party, access shall be limited to records reasonably necessary for the
sole purpose of verifying the royalty and Net Sales calculations hereunder. An
audit of the records relating to a

37

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

particular calendar year may be conducted not more than once. The accounting
firm shall provide the Audited Party a copy of its report prior to sharing it
with the Auditing Party in order to allow the Audited Party to provide the
accounting firm with justifying remarks for inclusion, at the accounting firm’s
sole discretion, in the report prior to sharing the report with the Auditing
Party. The accounting firm shall provide each Party, at the same time, a correct
and complete copy of the final report summarizing the final results of such
audit, which shall be treated as the Audited Party’s Confidential Information.
The Auditing Party shall obligate its accounting firm to keep the Audited
Party’s information confidential and shall, at the request of the Audited Party,
cause the Auditing Party’s accounting firm to execute a reasonable
confidentiality agreement prior to commencing any such audit.

9.6.3Audit Fees.  The fees charged by an accounting firm engaged by a Party in
accordance with Section 9.6.2 shall be paid by the Auditing Party, provided,
however, that if the audit uncovers an underpayment or overpayment in favor of
the Audited Party exceeding [**] of the total amount due in accordance with this
Agreement for the audited period, then the fees of such accounting firm shall be
paid by the Audited Party.  Any underpayments or overpayments discovered by such
audit or otherwise will be paid or refunded promptly by the applicable Party
within [**] of the date the Auditing Party delivers to the Audited Party such
accounting firm’s written report, or as otherwise agreed upon by the Parties,
plus interest calculated in accordance with Section 9.8.

9.7Party Making Payment.  Arrowhead acknowledges and agrees that, as may be
delegated by Janssen from time to time, an Affiliate of Janssen acting as a
paying agent for Janssen may make certain payments due to Arrowhead under this
Agreement on behalf of Janssen, provided that Janssen shall remain primarily
responsible for any such payments due to Arrowhead under this Agreement.

9.8Interest on Late Payments.  Interest may be assessed by a payee Party on any
amounts payable to it under this Agreement which are not paid by the payor Party
on or before the due date for payment hereunder.  Such interest shall accrue and
be calculated on a daily basis at the rate of [**] per annum above the
then-current prime rate quoted by Citibank in New York City (but in no event in
excess of the maximum rate permissible under Applicable Laws), for the period
from the due date for payment until the date of actual payment.  The payment of
such interest shall not limit the payee Party from exercising any other rights
it may have as a consequence of the lateness of any payment from the payor
Party.

ARTICLE X: INTELLECTUAL PROPERTY MATTERS

10.1Reporting of Invention. Arrowhead shall promptly report to the JSC, as well
as Janssen’s Patent Representative, any material invention made by any of its
employees or agents or its Affiliates’ or Third-Party subcontractors' employees
or agents that Covers the composition of matter of a Licensed Product or any
component thereof (“Arrowhead Invention”). Concurrently, Arrowhead will disclose
to Janssen’s Patent Representative necessary chemistry and sequence information,
which unless and until such information is disclosed to Janssen in a Phase 1
Ready Package will not be disclosed further within Janssen or used for any
purpose other than fulfilling Janssen’s rights and obligations in Section 10.3.
For clarity, if Janssen is permitted or required to

38

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

publicly disclose such chemistry and sequence information while fulfilling its
rights and obligations under Section 10.3 it may do so and upon such publication
may disclose such chemistry and sequence information within Janssen.

10.2Ownership of Inventions.  

10.2.1Inventions.  Ownership of any invention arising from any activities
hereunder (each an “Invention”) and any patent rights therein shall follow
inventorship as determined pursuant to principles of United States patent law.
Accordingly, (a) all Inventions invented solely by one or more employees or
agents of a Party (or its Affiliates or Third Party subcontractors or
sublicensees) shall be owned solely by such Party, and (b) all Inventions
invented jointly by one or more employees or agents of one Party (or its
Affiliates or Third Party subcontractors or sublicensees) and by one or more
employees or agents of the other Party (or its Affiliates or Third Party
subcontractors or sublicensees) shall be owned jointly by the Parties.  

10.2.2Assignment of Arrowhead Platform Technology Invention.  In the event an
Invention solely made in the course of developing a Licensed Product by one or
more employees or agents of Janssen (or its Affiliates or Third-Party
subcontractors or sublicensees) is (a) an improvement to Arrowhead Platform
Technology, and (b) derived from the use of Arrowhead Know-How, Janssen hereby
assigns to Arrowhead all right, title and interest in that Invention.

10.2.3Inventor Compensation. Each Party (directly or through its applicable
Affiliate or Third Party subcontractor or sublicensees) shall be solely
responsible for any compensation due to it and its Affiliates’ and Third Party
subcontractors' or sublicensees’ employees and agents in connection with the
assignment of their respective rights to any Inventions and associated Patent
Rights pursuant to this Agreement or the Exploitation of any Party or its
Affiliates or Third Party sublicensees hereunder of any such Inventions or
associated Patent Rights, including any required by operation of Applicable Law
on account of any Commercialization of any such Arrowhead Inventions by or on
behalf of Janssen hereunder.

10.3Prosecution of Patent Rights.

10.3.1Communications.  Each Party shall use reasonable efforts to handle all
communications between the Parties under this Section 10.3 through their
Prosecution Contacts and keep such communications in strict confidence to
protect their attorney-client privileged status.

10.3.2Reporting of Filings.  A Party planning on filing any
priority-establishing or original (in each case, with respect to any claims or
new matter described in the patent specification) patent application within the
Arrowhead Patent Rights hereunder shall use reasonable efforts to provide to the
other Party, with reasonable advance time such as at least thirty (30) days
prior to proposed Prosecution filing in a Patent Office (such as a draft
application or response to an official action), and provide the other Party an
opportunity to comment thereon through its Prosecution Contact.  Each Party
shall provide to the other, promptly after filing, a copy of each
priority-establishing or original (whether provisional or nonprovisional) patent
application within the Arrowhead Patent Rights as filed in the Patent Office and
each other substantive Prosecution filing (including any other patent
application filed within the Arrowhead Patent Rights).

39

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

10.3.3Prosecution Responsibility and Coordination.  

(a)Arrowhead Patent Rights Covering Licensed Product.  With respect to the
Arrowhead Patent Rights Covering (a) features of a Licensed Product in
Development or Commercialization but excluding Arrowhead Patent Rights Covering
Arrowhead Platform Technology, or (b) Arrowhead Platform Technology as applied
specifically to a Licensed Product in Development or Commercialization
(“Specific Arrowhead Patent Rights”), Janssen shall be primarily responsible for
Prosecuting Specific Arrowhead Patent Rights, provided that for so long as the
Agreement remains in effect, Janssen shall follow any reasonable directions by
Arrowhead as provided by its designated Prosecution Contact in Prosecuting such
Specific Arrowhead Patent Rights, including with respect to the filing of any
continuation, divisional, or other continuing applications. The Specific
Arrowhead Patent Rights as of the Execution Date are identified in Exhibits B-1,
B-3 and B-5 hereto.  During the Term, Arrowhead shall provide Janssen prompt
written notice of any changes to the Specific Arrowhead Patent Rights.

(b)Arrowhead Patent Rights Covering Arrowhead Platform Technology. With respect
to Arrowhead Patent Rights Covering Arrowhead Platform Technology that is
incorporated in a Licensed Product but is not applied specifically to a Licensed
Product in Development or Commercialization (“General Arrowhead Patent Rights”),
Arrowhead shall be primarily responsible, which may include the use of outside
patent counsel mutually acceptable to the Parties and engaged by Arrowhead, to
Prosecute (or, if a Third Party has the right to control Prosecution of any
General Arrowhead Patent Right under any Pre-Existing Third Party Agreements, to
be represented by such Third Party in the Prosecution of) the General Arrowhead
Patent Rights, provided that for so long as the Agreement remains in effect,
Arrowhead shall, and shall cause the applicable Third Party, if any, and subject
to any restrictions or obligations in any Pre-Existing Third Party Agreements,
to, follow any reasonable directions by Janssen as provided by its designated
Prosecution Contact in Prosecuting such General Arrowhead Patent Rights,
including with respect to the filing of any continuation, divisional, or other
continuing applications.  Notwithstanding the foregoing, Arrowhead shall, upon
reasonable request by, and in consultation with, Janssen, use Commercially
Reasonable Efforts to file patent applications directed to Licensed Products
with the objective of optimizing overall patent protection for Licensed
Products. For clarity, the General Arrowhead Patent Rights as of the Effective
Date are identified in Exhibits B-2, B-4 and B-5 hereto. During the Term,
Arrowhead shall provide Janssen prompt written notice of any changes to the
General Arrowhead Patent Rights.

(c)Joint Patent Rights.  For any Joint Patent Rights, both Parties shall share
primary responsibility, through outside patent counsel mutually selected and
engaged by the Parties for Prosecuting such Joint Patent Rights.

(d)Coordination with JSC and Patent Working Group.  In Prosecuting Arrowhead
Patent Rights, each Party shall:  (a) subject to any restrictions or obligations
in any Pre-Existing Third Party Agreements, follow the reasonable direction of
the JSC (under advice of the Patent Working Group) as to selection of country
Patent Offices in the Territory for filing or validating applications to form a
family of related Arrowhead Patent Rights; and (b) in the case of Joint Patent
Rights, escalate any Prosecution decision on which the Parties cannot agree to
the JSC for its decision, under advice of the Patent Working Group in
consultation

40

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

with the Prosecution Contacts, as to how to direct outside counsel with respect
to such Prosecution matter involving the Joint Patent Rights.

(e)Prosecution Cooperation. Each Party shall provide all reasonable assistance
requested by the other Party for Prosecuting any Arrowhead Patent Rights
consistent with the terms hereof, including with respect to the timely
completion of Prosecution papers to be filed in any Patent Office (including
draft responses to office actions), compliance with Applicable Laws, and
recording of assignments to reflect ownership consistent with the terms
hereof.  A Party Prosecuting any Patent Rights hereunder shall use reasonable
efforts to provide the other Party with copies of all material Prosecution
papers as filed in or received from any Patent Offices.  The Party Prosecuting
any Patent Rights hereunder shall, on an annual basis during the Term, provide
the other Party with a report identifying the status of any Arrowhead Patent
Rights for which it is primarily responsible for Prosecution, provided, however,
that for Joint Patent Rights, the Parties shall cooperate to jointly prepare
such status report.

(f)Prosecution Costs for Arrowhead Patent Rights.  Each Party responsible to
Prosecute Arrowhead Patent Rights shall be solely responsible for all Patent
Costs incurred in Prosecuting such Arrowhead Patent Rights (including those
payable to any Third Parties under the Pre-Existing Licenses from Third
Parties).  Each Party shall bear fifty percent (50%) of the Patent Costs
incurred in Prosecuting any Joint Patent Rights.  Notwithstanding the foregoing,
if either Party intends to permit any particular Arrowhead Patent Right that is
pending in any Patent Office to lapse or become abandoned (including by failure
to validate an allowed multi-jurisdictional patent application, such as may be
pending in the European Patent Office, in any possible country), such Party
shall notify the other Party of such intention at least sixty (60) days in
advance, or within such other practicable time before the date upon which such
Patent Right will lapse or become abandoned, and to the extent not prohibited in
any Pre-Existing Third Party Agreements, such other Party shall thereupon have
the right, but not the obligation, to assume responsibility for the further
Prosecution of such Patent Right (and any continuing application based thereon)
and all Patent Costs associated therewith, and in such event: (a) the
transferring Party shall reasonably cooperate to promptly effect transfer of
Prosecution of such Patent Right to the other Party and assign all of its
interest in such Arrowhead Patent Right to the other Party; and (b) if such
Patent Right is transferred to Janssen, such transferred Patent Right shall no
longer be deemed to be an Arrowhead Patent Right for the purpose of determining
the duration of Royalty Term and any royalty obligation of Janssen hereunder.  

10.4Patent Enforcement.  

10.4.1Notice.

(a)Each Party shall provide prompt notice to the other Party of any apparent,
threatened, or actual infringement by a Third Party of any Arrowhead Patent
Rights, or misappropriation of any Arrowhead Know-How, of which the Party
becomes aware.  The notifying Party shall promptly furnish the other Party with
all known details or evidence of such infringement or misappropriation.

(b)Each Party shall provide prompt notice to the other Party of any Third Party
communications pertaining to any Arrowhead Patent Rights that the Party receives

41

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

pursuant to the Drug Price Competition and Patent Term Restoration Act of 1984,
including notices pursuant to §§ 101 and 103 of such act from Persons who have
filed an abbreviated NDA (ANDA) or a paper NDA, or pursuant to similar such laws
in the Territory.

10.4.2Enforcement Actions.  For as long as Janssen has license rights to
Commercialize Licensed Products, Janssen shall have the initial right, at its
expense and in its own name (or in the name of Arrowhead as may be required
under Applicable Law), for bringing any infringement suit or other enforcement
Action on account of any Third Party infringement of any Specific Arrowhead
Patent Rights based on any alleged making, using, selling, offering for sale,
importing, or other Exploitation of any such Licensed Product in infringement of
any such Patent Rights, or misappropriation of any Arrowhead Know-How providing
any Regulatory Exclusivity Rights for any such Licensed Product, (each a
“Product Infringement”), by counsel of its own choice, and Arrowhead will
cooperate with Janssen as Janssen may reasonably request in connection with any
such Action, including by becoming a party to such action at Janssen's cost,
provided that Janssen shall reimburse Arrowhead for its Out-of-Pocket Costs
reasonably incurred in connection with rendering such assistance.  If Janssen
declines to initiate such an enforcement Action against any unabated Product
Infringement it shall notify Arrowhead, who shall thereafter have the right (but
not the obligation) at Arrowhead's expense and in its own name, to initiate such
Action by counsel of its choice, and Janssen shall cooperate with Arrowhead as
Arrowhead may reasonably request, including by becoming a party to such action
at Arrowhead's cost, and Arrowhead shall reimburse Janssen for its Out-of-Pocket
Costs reasonably incurred in connection with rendering such assistance. A
settlement or consent judgment or other voluntary final disposition of an Action
brought by a Party under this Section may be entered into without the consent of
the other Party, provided that such settlement, consent judgment, or other
disposition does not admit the invalidity or unenforceability of any Patent
Rights owned or Controlled by the other Party, and provided further that any
rights granted to a Third Party to continue any activity upon which such Action
was based in such settlement, consent judgment, or other disposition shall be
limited to the Third Party’s product or activity that was the subject of the
Action.  Damages recovered and any other amounts awarded in any Actions for
Product Infringement under this Section shall be allocated to the Party who
brought the Action, after reimbursement of each Party's actual expenses incurred
in such Actions as provided hereunder, provided that in the event damage amounts
are recovered by Janssen due to the Product Infringement (such as in the form of
lost profits or reasonable royalties assessed on account of the Third Party’s
sales of infringing product), Janssen shall owe Arrowhead royalties as
determined in accordance with Section 8.4 as if such damage amounts were Net
Sales, after reimbursement of costs incurred in such Action.

10.4.3Arrowhead shall have the initial right, at its expense and in its own
name, for bringing any infringement suit or other enforcement Action on account
of any Third Party infringement of any General Arrowhead Patent Rights by
counsel of its own choice, and Janssen will cooperate with Arrowhead as
Arrowhead may reasonably request in connection with any such Action, including
by becoming a party to such action at Arrowhead's cost, provided that Arrowhead
shall reimburse Janssen for its Out-of-Pocket Costs reasonably incurred in
connection with rendering such assistance.  If Arrowhead declines to initiate
such an enforcement Action against any unabated Product Infringement and Janssen
has license rights to Commercialize Licensed Products, Arrowhead shall notify
Janssen, who shall thereafter have the right (but not the obligation) at
Janssen's expense and in its own name, to initiate such Action by counsel of its

42

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

choice, and Arrowhead shall cooperate with Janssen as Janssen may reasonably
request, including by becoming a party to such action at Janssen's cost, and
Janssen shall reimburse Arrowhead for its Out-of-Pocket Costs reasonably
incurred in connection with rendering such assistance.  A settlement or consent
judgment or other voluntary final disposition of an Action brought by a Party
under this Section may be entered into without the consent of the other Party,
provided that such settlement, consent judgment, or other disposition does not
admit the invalidity or unenforceability of any Patent Rights owned or
Controlled by the other Party, and provided further that any rights granted to a
Third Party to continue any activity upon which such Action was based in such
settlement, consent judgment, or other disposition shall be limited to the Third
Party’s product or activity that was the subject of the Action.  Damages
recovered and any other amounts awarded in any Actions for Product Infringement
under this Section shall be allocated to the Party who brought the Action, after
reimbursement of each Party's actual expenses incurred in such Actions as
provided hereunder, provided that in the event damage amounts are recovered by
Arrowhead due to the Product Infringement (such as in the form of lost profits
or reasonable royalties assessed on account of the Third Party’s sales of
infringing product), Arrowhead shall deduct royalties as determined in
accordance with Section 8.5 as if such damage amounts were Net Sales and shall
pay Janssen any remaining damage amounts, after reimbursement of costs incurred
in such Action.

10.4.4Other Enforcement Actions.  Arrowhead acknowledges that the outcome of any
infringement suit or other enforcement Action on account of any Third-Party
infringement, other than a Product Infringement, of any Arrowhead Patent Right
licensed to Janssen under Section 2.1 may detrimentally impact the scope,
validity, or enforceability of such Patent Right with respect to potential
Product Infringements. Accordingly, the Parties shall reasonably cooperate with
each other with respect to any infringement suit or other enforcement Action on
account of any Third-Party infringement of any Arrowhead Patent Right other than
the Product Infringements.  For clarity, Arrowhead will not be required to
enforce any Arrowhead Patent Right against any Third Party infringement other
than a Product Infringement, provided that if Arrowhead declines to initiate an
enforcement Action reasonably requested by Janssen to abate any Third Party’s
infringing activities (other than Product Infringement) within the scope of
Janssen’s exclusive rights under any Arrowhead Patent Rights granted hereunder,
then (to the extent permitted by any Pre-Existing Third Party Agreements
concerning such Arrowhead Patent Rights, if applicable) upon Janssen’s request
Arrowhead shall reasonably cooperate with Janssen so that Janssen may initiate
at its own expense such an enforcement Action in the same manner described under
Section 10.4.2 above (with respect to Product Infringements).

10.5Maintenance of Freedom to Operate.  The Parties shall use Commercially
Reasonable Efforts to avoid infringing any Third Party’s Patent Rights in
conducting any research and Development activities under the Research Plan and
Development Plan.  Each Party shall promptly notify the JSC, through the Patent
Representatives, in the event such Party becomes aware of any Third Party’s
Patent Rights that may pertain to any research or Development activities of the
Parties.

10.6Patent Term Extensions.  As long as Janssen retains Commercialization rights
for any Licensed Product, upon Janssen’s written request (which shall be by a
notice identifying the date of the applicable Regulatory Approval of a Licensed
Product and the deadline for filing a Patent Term Extension), the Prosecuting
Party shall use reasonable efforts, in each country or

43

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

jurisdiction where Regulatory Approval for any such Licensed Product has been
obtained, and if the Applicable Law of such country or jurisdiction permits
application for a Patent Term Extension, to apply, at the reasonable direction
of Janssen’s designated patent counsel, for a Patent Term Extension for a patent
within the Arrowhead Patent Rights including a Valid Claim Covering such
Licensed Product, which patent (if any) shall be selected at Janssen’s
reasonable judgment after considering the opinion of Janssen’s patent counsel
regarding its eligibility for a Patent Term Extension.  Janssen shall have the
right to:  (a) identify in any list of patents in a Drug Application the
applicable Arrowhead Patent Right(s) as Janssen reasonably believes is
appropriate; (b) commence suit for any Product Infringement of any such
Arrowhead Patent Right(s) under Applicable Law as permitted under Section 10.4.2
and 10.4.3; and (c) exercise any rights that may be exercisable by a patent
owner, including applying for a Patent Term Extension, of any Arrowhead Patent
Right(s) pertaining to an approved Licensed Product Commercialized by Janssen
hereunder.  Arrowhead agrees to cooperate with Janssen and its Affiliate and
Third Party sublicensees of Licensed Products, as applicable, upon Janssen’s
reasonable request in the exercise of the authorizations granted under this
Section, and Arrowhead shall execute such documents and take such additional
action as Janssen may reasonably request in connection therewith, including, if
requested by Janssen, permitting Arrowhead to be joined as a party in any suit
for Product Infringement brought by Janssen hereunder on the terms and
conditions set forth in Section 10.4.2 and 10.4.3, provided that Janssen shall
reimburse Arrowhead all reasonable Out-of-Pocket Costs incurred by Arrowhead in
taking such action.

10.7 Patent Working Group.  The Parties shall establish a patent working group
comprising an equal number of up to three representatives of each Party (“Patent
Working Group”), including a patent attorney or agent designated by such Party
as its lead contact (“Patent Representative”), for the sole purposes of
alignment of activities under this Article X governing responsibilities for
Prosecuting and enforcing Arrowhead Patent Rights or any other patent matters
pertaining to the Development, Manufacture, or Commercialization of any Licensed
Products hereunder.  The Patent Working Group may hold meetings separate from,
or in connection with, the meetings of the JSC as appropriate to discuss such
patent matters.  The Patent Working Group shall advise as appropriate the JSC on
such patent matters.

10.8Product Trademarks. Arrowhead represents and warrants that, as of the
Effective Date, it does not own or otherwise control any Product Trademark
Rights relating to Primary RNAi Triggers or Licensed Constructs, including any
trademark applications or registrations or domain names.  Janssen shall have
(directly and through its Affiliates and Third Party sublicensees
Commercializing Licensed Products) the right to brand, at its discretion, the
Licensed Products using trademarks and trade names selected at its discretion
and to file for, obtain, and maintain at its discretion and cost Product
Trademark Rights in its own name.  

ARTICLE XI:  CONFIDENTIALITY AND PUBLICITY

11.1Confidential Information.  

11.1.1To facilitate any activities hereunder, a Party (a “disclosing Party”) may
provide to the other Party (a “receiving Party”), or a Party (in this case a
“receiving Party”) may otherwise through activities contemplated by this
Agreement come into possession of, Know-How

44

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Controlled, licensed, developed, or possessed by the other Party (in this case,
a “disclosing Party”), any such items of Know-How, individually or collectively,
constituting “Confidential Information”. Information identified as being
confidential that was disclosed by one Party to the other under the Prior CDA
shall be considered the disclosing Party’s Confidential Information under this
Agreement and may be used for the purposes permitted hereunder. The receiving
Party shall keep all such Confidential Information of the disclosing Party
confidential, and other than as expressly permitted herein, shall not use or
disclose, directly or indirectly, any such Confidential Information, whether in
tangible or intangible form for any purpose, except pursuant to, and in order to
carry out, the terms and objectives of this Agreement, including the exercise of
such Party’s rights and the performance of such Party’s obligations under this
Agreement. A disclosing Party shall take reasonable measures, consistent with
its ordinary practices, to identify confidential information and material
provided by it to the other Party with a “CONFIDENTIAL” or “TRADE SECRET”
marking or similar notation. A receiving Party shall use similar efforts to that
which it uses to protect its own confidential information, but in no event less
than reasonable efforts, to keep the disclosing Party’s Confidential Information
confidential.  

11.1.2A receiving Party’s obligation of confidentiality and restriction on use
as to a disclosing Party’s Confidential Information shall last during the Term
and for a period of [**] thereafter.  

11.1.3The restrictions on a receiving Party’s disclosure and use of the
disclosing Party’s Confidential Information set forth above in this Section 11.1
shall not apply to any particular Confidential Information to the extent that
such Confidential Information:

(a)was known by the receiving Party or its Affiliate prior to disclosure by the
disclosing Party or its Affiliate hereunder (as evidenced by the receiving
Party’s or such Affiliate’s written records or other competent evidence);

(b)is or becomes part of the public domain through no fault of the receiving
Party or its Affiliates in violation of this Agreement;

(c)is disclosed without restriction to the receiving Party or its Affiliate by a
Third Party having a legal right to make such disclosure without violating any
confidentiality or non-use obligation that such Third Party has to the
disclosing Party or an Affiliate thereof; or

(d)is independently developed by personnel of the receiving Party or its
Affiliate without reliance on or access to the Confidential Information (as
evidenced by the receiving Party’s or such Affiliate’s written records or other
competent evidence).

11.1.4For the avoidance of doubt, each receiving Party may use and disclose the
other Party’s Confidential Information under appropriate confidentiality and
non-use obligations substantially equivalent to those in this Agreement, to the
receiving Party’s Affiliates and, as set forth in written subcontracts as
otherwise provided herein, to its Third Party licensees, sublicensees,
subcontractors and any other Third Parties to the extent such use and/or
disclosure is reasonably necessary to perform its obligations or to exercise the
rights granted to it, or reserved by it, under this Agreement.  Regardless of
the foregoing, the Parties agree that in case of a Third-Party licensee that is
a CRO engaged by a Party to conduct clinical studies, the obligations of

45

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

confidentiality and non-use set forth in such subcontracts may be those
customarily entered into with such Third Party licensee by such Party.  

11.2Permitted Use and Disclosures.  

11.2.1A receiving Party may disclose the disclosing Party's Confidential
Information as reasonably necessary for purposes expressly provided hereunder,
including for:  performing its obligations and Clinical Plan or Development Plan
work hereunder; Prosecuting and defending any Patent Rights Covering Licensed
Product or a component thereof; and making submissions and other disclosures to
Regulatory Authorities (and health technology assessment bodies), including in
connection with the performance of its obligations or exercise of rights granted
hereunder.  

11.2.2A receiving Party may disclose Confidential Information of the disclosing
Party to the extent required to be disclosed by the receiving Party to comply
with Applicable Laws or to defend or prosecute litigation or comply with an
order of a court or Government Authority, provided that the receiving Party
notifies the disclosing Party of such court order insofar as possible to enable
the disclosing Party to take reasonable actions to avoid or minimize the degree
of such disclosure and seek protective treatment.  

11.2.3Each Party acknowledges that certain state or federal laws require
pharmaceutical companies to disclose information on compensation, gifts, or
other remuneration provided to Persons who are health care professionals or
providers.  Accordingly, a Party may report as it reasonably determines is
required by Applicable Law or may voluntarily disclose or make public as it
reasonably determines is in accordance with its internal policies or guidelines
relating to open payments, Confidential Information about remuneration provided
to any such Persons under this Agreement.

11.3Confidentiality of Agreement Terms.  Each Party agrees not to, and to cause
its Affiliates not to, disclose to any Third Party any terms of this Agreement
without the prior written consent of the other Party hereto, except each Party
and its Affiliates may disclose the terms of this Agreement:  (a) to advisors
(including financial advisors, attorneys and accountants), actual or potential
acquisition partners or private investors, and others on a need to know basis,
in each case under appropriate confidentiality provisions substantially
equivalent to those in this Agreement; (b) to the extent necessary to comply
with Applicable Laws and court orders (including securities laws or regulations
and the applicable rules of any public stock exchange); or (c) as otherwise
expressly permitted hereunder.

11.4Publicity.  

11.4.1Initial Press Releases.  Each Party may issue its respective press release
announcing this Agreement (including certain terms thereof) attached in Exhibit
G hereto following the Execution Date. Upon issuance of such initial press
release, either Party shall thereafter be free to disclose, without the other
Party’s prior written consent, the existence of this Agreement, the identity of
the other Party and those terms of the Agreement which have already been
publicly disclosed in accordance herewith.

46

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

11.4.2Further Publicity. Neither Party shall originate any publicity, news
release or public announcements, written or oral, whether to the public or
press, stockholders or otherwise, relating to this Agreement, including its
existence, the subject matter to which it relates, performance under it, or any
of its terms, or to any amendment hereto, without the prior written consent of
the other Party, save only such announcements or filings that are required by
Applicable Laws (including under the rules of any relevant stock exchange or
government agency regulating trading in securities of a Party or its parent
Affiliate), to be made or that are otherwise agreed by the Parties, which
announcements shall be brief and factual. If a Party desires to make any such
public announcement not required by Applicable Law, either directly or
indirectly (such as through an Affiliate), such Party shall provide the other
Party with a draft of the proposed announcement and provide the other Party a
reasonable opportunity to comment on the nature, text, and timing of such
announcement, which shall be brief and factual.

11.5Publications.  Arrowhead acknowledges and agrees that nothing herein shall
prohibit Janssen and its Affiliates from publishing the results of a study
involving a Licensed Product, including any Confidential Information as
reasonably required for Janssen’s compliance with its then-current policy on the
registration and reporting of results of pharmaceutical company-sponsored
clinical studies policy including disclosures made by Janssen on
clinicaltrials.gov, and Arrowhead further agrees to provide, and to cause its
applicable subcontractors to provide, to Janssen such assistance as reasonably
requested in connection with fulfilling the requirements of such policy.  

ARTICLE XII:  REPRESENTATIONS AND WARRANTIES

12.1Representations of Authority.  Arrowhead and Janssen each represents and
warrants to the other Party that, as of the Execution Date it has, and through
the Effective Date shall retain, full right, power and authority to enter into
this Agreement and to perform its respective obligations under this Agreement
and that it has the right to grant to the other the licenses and sublicenses
granted pursuant to this Agreement.

12.2Consents.  Each Party represents and warrants to the other Party that,
except as provided in Section 17.11 (regarding HSR Clearance) and except for any
approvals from Regulatory Authorities (including pricing or reimbursement
approvals, Manufacturing approvals or similar approvals necessary for the
Development, Manufacture or Commercialization of the Licensed Products therein),
all necessary consents, approvals and authorizations of all Government
Authorities and other Persons required to be obtained by it as of the Effective
Date in connection with the execution, delivery and performance of this
Agreement have been obtained by the Effective Date.  

12.3No Conflict.  Each Party represents and warrants to the other Party that,
notwithstanding anything to the contrary in this Agreement, the execution and
delivery of this Agreement by such warranting Party, the performance of such
Party’s obligations hereunder (as contemplated as of the Effective Date), and
the licenses and sublicenses to be granted by such Party pursuant to this
Agreement (a) do not conflict with or violate any requirement of Applicable Laws
existing as of the Effective Date and applicable to such Party, and (b) do not
conflict with, violate, breach or constitute a default under any contractual
obligations of such Party or any of its Affiliates existing as of the Effective
Date.  Each Party shall, and shall cause its Affiliates to,

47

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

comply with all Applicable Laws pertaining to the Development, Manufacture and
Commercialization of the Licensed Products, including applicable Drug Regulation
Laws, Clinical Investigation Laws and Health Care Laws.

12.4Enforceability.  Each Party represents and warrants to the other Party that,
as of the Effective Date, this Agreement is a legal and valid obligation binding
upon the warranting Party and is enforceable against it in accordance with its
terms.

12.5Covenants by Arrowhead to Make Representations and Warranties Regarding
IP.  On a Program-by-Program basis, Arrowhead agrees that it will make the
following representations and warranties to Janssen in a timely manner at or
before the date of Target acceptance under Section 4.1.2:

12.5.1Except as otherwise disclosed to Janssen with respect to a Target,
Arrowhead is not aware of (a) any claim made against it asserting the
invalidity, misuse, unregisterability, unenforceability or non-infringement of
any of the Arrowhead Patent Rights or (b) any claim made against it challenging
Arrowhead’s ownership of or license rights in any of the Arrowhead Patent
Rights.

12.5.2Except as otherwise disclosed to Janssen with respect to an identified
Target, the Arrowhead Patent Rights are free and clear of any liens, charges and
encumbrances (other than non-exclusive licenses under General Arrowhead Patent
Rights granted by Arrowhead to Third Parties, which grants do not preclude
Janssen from exploiting the full scope of the licenses granted to Janssen as
contemplated hereunder).  Neither Arrowhead nor any of its Affiliates or their
respective current or former employees, to the best of Arrowhead’s knowledge,
has misappropriated any of the Arrowhead Know-How from any Third Party, and
Arrowhead is not aware of any claim by a Third Party that such misappropriation
has occurred.

12.5.3To the best of Arrowhead's knowledge, Exhibit B-1 and any updates provided
thereto, lists all Specific Arrowhead Patent Rights owned solely or jointly by
Arrowhead as of the Execution Date (collectively, the “Owned Specific Arrowhead
Patent Rights”).  To the best of Arrowhead’s knowledge, Exhibit B-2 and any
updates provided thereto, lists all General Arrowhead Patent Rights owned solely
or jointly by Arrowhead as of the Execution Date (collectively, the “Owned
General Arrowhead Patent Rights”).  To the best of Arrowhead’s knowledge,
Exhibit B-3 and any updates provided thereto, lists all Specific Arrowhead
Patent Rights acquired by Arrowhead from Third Parties, as of the Execution Date
(collectively, the “Acquired Specific Arrowhead Patent Rights”).  No Third Party
has an equal, undivided interest in the Acquired Specific Arrowhead Patent
Rights.  To the best of Arrowhead’s knowledge, Exhibit B-4 and any updates
provided thereto, lists all General Arrowhead Patent Rights acquired by
Arrowhead from Third Parties, as of the Execution Date (collectively, the
“Acquired General Arrowhead Patent Rights”).  No Third Party has an equal,
undivided interest in the Acquired General Arrowhead Patent Rights.  To the best
of Arrowhead’s knowledge, Exhibit B-5 and any updates provided thereto, lists
all Specific and General Arrowhead Patent Rights licensed by Arrowhead from
Third Parties (collectively, the “In-Licensed Arrowhead Patent Rights”).  To the
best of Arrowhead’s knowledge (based on all records that Arrowhead possessed
and/or were reasonably available to Arrowhead at any time on

48

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

or before the Execution Date), the inventorship named as of the Execution Date
in each issued Arrowhead Patent Right is correct.

12.5.4Except as otherwise disclosed to Janssen with respect to a Target, neither
Arrowhead nor, to Arrowhead’s knowledge, any of its Third Party licensors of any
Arrowhead Intellectual Property, is or has been a party to any agreement with
the U.S. federal government or an agency thereof pursuant to which the U.S.
federal government or such agency provided funding (such as under a grant or
contract) for any research or Development work relating to any currently
contemplated Licensed Construct, Primary RNAi Triggers or Licensed Product.

12.5.5Except as otherwise disclosed to Janssen with respect to a Target, there
are no judgments or settlements against or owed by Arrowhead or its Affiliates
or to which Arrowhead or its Affiliate is a party or, to the best of Arrowhead’s
knowledge, pending litigation or litigation threatened in writing, in each case
relating to any currently contemplated Licensed Construct, Primary RNAi Triggers
or Licensed Product.   

12.6Covenant by Arrowhead to Make Representations and Warranties Regarding
Pre-Existing Third Party Agreements. On a Program-by-Program basis, Arrowhead
agrees that it will make the following representations and warranties to Janssen
in a timely manner at or before the date of Target acceptance under Section
4.1.2:  

12.6.1Arrowhead has provided Janssen with complete, correct and true, reasonably
redacted copies of all Pre-Existing Third-Party Agreements (including any
amendments thereof) and set them forth in Exhibit E.

12.6.2Exhibit E lists all the Pre-Existing Third-Party Agreements, including any
amendments thereto.  

12.6.3Except as otherwise disclosed to Janssen with respect to the Target, to
the best of Arrowhead’s knowledge, none of the terms of any Pre-Existing Third
Party Agreement would have a material adverse effect on the Development or
Commercialization of any Licensed Product or any other product containing a
Primary RNAi Trigger as contemplated hereunder. All Pre-Existing Third Party
Agreements listed in Exhibit E will remain in full force and effect, except
where noted otherwise in Exhibit E, and to its knowledge, Arrowhead and each
Third-Party counterparty has been, and is, in compliance in all material
respects with the terms thereof.  Arrowhead covenants that it shall use
Commercially Reasonable Efforts not to take or omit to take any actions that
would constitute a breach of any Pre-Existing Third Party Agreement after the
acceptance of the Target and during the Term hereof, and Arrowhead agrees not to
enter into any amendment to any Pre-Existing Third Party Agreement after the
acceptance of the Target or during the Term hereof, in each case which breach or
amendment would have a material adverse effect on the Development or
Commercialization of any Licensed Product as contemplated hereunder.  During the
Term Arrowhead shall provide Janssen with prompt notice of the occurrence of any
such breach (or receipt of notice of an allegation of any such breach).

12.6.4Except as otherwise disclosed to Janssen with respect to the Target, the
licenses and rights granted by Arrowhead to Janssen under Sections 2.1.2 of this
Agreement are not subject to the terms of any Pre-Existing Third Party
Agreements.  

49

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

12.6.5Except as otherwise disclosed to Janssen with respect to the Target, to
the best of Arrowhead’s knowledge, Arrowhead has not entered into, and Arrowhead
agrees that, from the date of Target acceptance under Section 4.1.2 and during
the Term, it shall not enter into, any agreements with any Third Party by virtue
of which any royalty or milestone payment or other payment would be owed by
Janssen to such Third Party as a result of Commercialization of any Licensed
Product by or on behalf of Janssen as contemplated hereunder.

12.6.6Except as otherwise disclosed to Janssen with respect to a Target,
Arrowhead has not granted any licenses or rights to Third Parties under any
Arrowhead Patent Rights or Arrowhead Know-How (a) that conflict with any of the
licenses or rights granted by Arrowhead to Janssen under Sections 2.1.2 of this
Agreement, or (b) to offer for sale, sell, or otherwise Commercialize any
Licensed Constructs, Primary RNAi Triggers or Licensed Products in any field,
which license has not expired or been terminated prior to the date of Target
acceptance under Section 4.1.2.

12.7No Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, AND EACH PARTY HEREBY DISCLAIMS
ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.  EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE
DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF LICENSED PRODUCTS PURSUANT TO
THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH
RESPECT TO LICENSED PRODUCTS WILL BE ACHIEVED.

12.8No Debarment.  Each Party represents and warrants that, as of the Effective
Date, neither it nor any of its Affiliates has been debarred or is subject to
debarment, and neither Party nor any of its Affiliates will use in any capacity,
in connection with the Development, Manufacture or Commercialization of any
products, any person who has been debarred pursuant to Section 306 of the United
States Federal Food, Drug, and Cosmetic Act, or who is the subject of a
conviction described in such section.  Each Party agrees to inform the other
Party in writing immediately if it or any person who is performing activities
hereunder is debarred or is the subject of a conviction described in Section 306
of the United States Federal Food, Drug, and Cosmetic Act, or if any action,
suit, claim, investigation or legal or administrative proceeding is pending or,
to the best of such Party’s knowledge, is threatened, relating to the debarment
or conviction of such Party or any person used in any capacity by such Party or
any of its Affiliates in connection with the Development, Manufacture or
Commercialization of any Licensed Construct or Licensed Products.

12.9Compliance with Anti-Corruption Applicable Laws.  Each Party shall, and
shall cause each of its Affiliates and Third Party subcontractors and
sublicensees conducting activities hereunder to, comply with Anti-Corruption
Laws.

ARTICLE XIII:  INDEMNIFICATION AND INSURANCE

50

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

13.1Indemnification Obligation. Each Party (the “Indemnifying Party”) shall
indemnify and hold harmless the other Party and its Indemnified Persons
(collectively, the “Indemnified Party”) from and against any and all Losses
resulting from any Action brought by a Third Party against any Indemnified
Party, to the extent such Losses arise from or are based on a claim (“Claim”)
of:  (a) the negligence or wilful misconduct of the Indemnifying Party or any of
its Indemnified Persons or Third Party sublicensees or subcontractors, in each
case in connection with the exercise of such Indemnifying Party’s rights, or
performance of such Party’s obligations, under this Agreement; (b) the
Indemnifying Party’s or any of its Indemnified Persons’ or Third Party
sublicensees’ or subcontractors’ failure to comply with or perform one or more
of such Party’s or its Indemnified Persons’, as applicable, obligations in this
Agreement, or the breach or inaccuracy of one or more of such Indemnifying
Party’s or its Indemnified Persons’, as applicable, warranties in this
Agreement; (c) the violation of Applicable Law by the Indemnifying Party or any
of its Indemnified Persons or Third Party sublicensees or subcontractors in
connection with the exercise of such Indemnifying Party’s rights, or performance
of such Party’s obligations, under this Agreement; (d) the performance of any
Development or Manufacturing activities by the Indemnifying Party or any of its
Indemnified Persons or Third Party sublicensees or subcontractors hereunder; or
(e) in the case of Janssen as the Indemnifying Party, its Commercialization,
sales, and distribution of any Licensed Products by any of its Indemnified
Persons or any of its Third Party sublicensees hereunder; except in each case
(with respect to any such Claims) to the extent such Losses arise directly from
the negligence, illegal conduct or wilful misconduct of the Indemnified Party or
any of its Indemnified Persons, Third Party subcontractors or Third Party
sublicensees.

13.2Claims for Indemnification.  

13.2.1Notice.  In the case of any Action for which an Indemnifying Party may be
liable to an Indemnified Person under Section 13.1, the Indemnified Party shall
as soon as practicable notify the Indemnifying Party in writing of such Action
(a “Notice of Claim”).  Failure or delay in notifying the Indemnifying Party
shall not relieve the Indemnifying Party of any liability it may have to the
Indemnified Party, except and only to the extent that such failure or delay
causes actual harm to the Indemnifying Party with respect to such Action.  The
Notice of Claim shall specify in reasonable detail the Action with respect to
which such Indemnified Party or any of its Indemnified Persons intends to base a
request for indemnification or reimbursement under Section 13.1.  Failure to
provide such reasonable detail will not relieve the Indemnifying Party of any
liability it may have to the Indemnified Party, except and only to the extent
that such failure causes actual harm to the Indemnifying Party with respect to
such Action. The Indemnified Party shall enclose with the Notice of Claim a copy
of all papers served with respect to such Action, if any.  The Indemnified Party
shall assume the defense, settlement or other disposal of such Action, unless it
provides notice within thirty (30) days from the date on which the Indemnifying
Party received the Notice of Claim that it waives it right to assume the defense
of such Action and any litigation resulting therefrom with counsel of its
choice.  Provided that the Indemnified Party has waived its right to assume the
defense of an Action pursuant to this Section, then, subject to Section 13.2.3,
the Indemnifying Party shall have the obligation to defend, settle and otherwise
dispose of such Action.  

51

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

13.2.2Cooperation.  The Parties shall act in good faith in responding to,
defending against, settling or otherwise dealing with such Action pursuant to
the terms hereof; provided that (a) an Indemnified Party shall not be obligated
to enter into or consent to the entry of any judgment or settlement in relation
to any Action as provided in Section 13.2.3, and (b) in any event, an
Indemnifying Party shall not be relieved of its obligations under this Section
13.2.2 as a result of any failure of the Indemnified Party to cooperate as
provided in this Section 13.2.2, except to the extent that the Indemnifying
Party is actually prejudiced by such breach.  The Parties shall also cooperate
in any such defense by giving each other reasonable access to all non-privileged
information relevant thereto to the extent permitted by Applicable Law.  

13.2.3Control by the Indemnifying Party.  If the Indemnifying Party assumes
control of an Action in accordance with Section 13.2.1, (a) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Action, but the Indemnifying Party shall
continue to control the investigation, defense and settlement thereof, and (b)
the Indemnifying Party will not, without the prior written consent of the
Indemnified Party, which shall not be unreasonably withheld, conditioned or
delayed, consent to the entry of any judgment or enter into any settlement with
respect to the Action to the extent such judgment or settlement (i) provides for
equitable relief (or any other relief other than solely for money damages)
against the Indemnified Party or any of its Indemnified Persons, or liability or
obligation that cannot be assumed and performed by the Indemnifying Party in
full (without any recourse to the Indemnified Party and its Indemnified
Persons), (ii) provides for any monetary relief that will not be fully
discharged by the Indemnifying Party (without any recourse to the Indemnified
Party and its Indemnified Persons) concurrently with the effectiveness of such
judgment or settlement, (iii) does not effect a full and unconditional release
of the Indemnified Party and its Indemnified Persons with respect to all claims
in such Action (or the portion thereof to which the judgment or settlement
relates), or (iv) that contains an admission of wrongdoing on the part of the
Indemnified Party or its Indemnified Persons.  

13.2.4Interim Control.  Unless and until the Indemnifying Party (if any) is
determined with respect to any particular Action, the Party subject to such
Action shall have the right to defend and control such Action, but shall not
have the right to consent to the entry of any judgment or enter into any
settlement with respect to the Action for which it would be seeking
indemnification or reimbursement hereunder without the prior written consent of
the other Party (which consent shall not be unreasonably withheld, conditioned
or delayed).

13.2.5Unauthorized Settlements.  The Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to any Action
for which it is seeking indemnification hereunder without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, conditioned or delayed), and such Indemnifying Party shall not be
obligated to indemnify or reimburse the Indemnified Party hereunder for any
settlement entered into, or any judgment that was consented to, by the
Indemnified Party without the Indemnifying Party’s prior written consent.

13.2.6Allocation. If, in any Action under this Article XIII, the Indemnified
Party incurs an amount consisting of both Losses for which the Indemnifying
Party is obliged to indemnify the Indemnified Party and Losses not covered by
such indemnification, then, to the extent not otherwise determined in a court of
competent jurisdiction, the Parties agree to act in

52

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

good faith and use their reasonable endeavours to determine a fair and
reasonable allocation of such Losses.  The allocation between the Parties of any
such Losses, if not otherwise determined in a court of competent jurisdiction,
shall, if the Parties do not reach agreement in writing on such allocation, be
determined by arbitration pursuant to Section 16.3.  The Parties or the
arbitrator, as the case may be, shall make such allocation based on the
indemnification and reimbursement principles set forth in this Article XIII.
Notwithstanding the foregoing, the Parties shall not be entitled to refer any
Dispute with respect to Losses arising under an Action pursuant to this Section
13.2.6 to arbitration to the extent that the liability of either Party for such
Losses is being contested in such Action (or any other Action that would be
binding with respect to such first Action).

13.3Mitigation.  The Indemnified Party shall, and shall procure that its
Indemnified Persons shall, in each instance, take reasonable steps to mitigate
any Losses they suffer arising in connection with any Action in respect of which
they seek an indemnity from the other Party under this Agreement.

13.4Conduct of Product Liability Claims. The provisions of this Section 13.4
shall govern with respect to any Third-Party Product Liability Action for which
a Party seeks indemnification pursuant to Section 13.1, and the provisions of
this Section 13.4 shall control in the event of any conflict between such
provisions and those of Section 13.2 above.

13.4.1Product Liability Actions.  A Party becoming aware of any Third Party
asserting or filing any product liability Claim or Action based thereon relating
to the human use (whether in clinical studies or through Commercialization by
Janssen hereunder) of a Licensed Product with alleged defects (whether design
defects, manufacturing defects, or defects in sales or promoting) (“Third-Party
Product Liability Action”) against a Party, shall promptly notify the other
Party.  In the event a Third-Party Product Liability Action is initiated against
a single Party for which it seeks or shall seek indemnification from the other
as an Indemnifying Party under Section 13.1, the Indemnifying Party shall have
control over such Action. In such case, the Indemnifying Party shall have the
right to control the defense of such Action, but shall notify and keep the
Indemnified Party apprised in writing of such Action and shall consider and take
into account the Indemnified Party’s reasonable interests and requests and
suggestions regarding the defense of such Action.  In the event that a
Third-Party Product Liability Action is initiated against both Parties, Janssen
shall have control over the response to such Third-Party Product Liability
Action.

13.4.2Cooperation.  The non-controlling Party of a Third-Party Product Liability
Action shall reasonably cooperate with the controlling Party in the preparation
and formulation of a defense to such Third-Party Product Liability Action, and
in taking other steps reasonably necessary to respond to such Third-Party
Product Liability Action.  The controlling Party shall have the sole and
exclusive right to select its counsel for the defense of such Third-Party
Product Liability Action.  If required under Applicable Law in order for the
controlling Party to maintain a suit in response to such Third-Party Product
Liability Action, the non-controlling Party shall join as a party to the
suit.  The controlling Party shall assume and pay all of its own Out-of-Pocket
Costs incurred in connection with any litigation or proceedings related to such
Third-Party Product Liability Action, including the fees and expenses of the
counsel selected by it, as well as the reasonable Out-of-Pocket Costs of the
non-controlling Party associated with providing assistance requested by the
controlling Party or joining the suit if requested by the controlling Party or

53

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

required to maintain the suit.  Subject to the foregoing, (a) each Party shall
be responsible for its legal expenses incurred in such Action, and (b) the
non-controlling Party shall have the right, in its discretion and at its
expense, to participate and be represented in any such suit by legal counsel
selected by the non-controlling Party and reasonably acceptable to the
controlling Party. The controlling Party shall not settle or compromise any
Third-Party Product Liability Action without the consent of the other Party,
which consent shall not be unreasonably withheld.

13.5Insurance.  

13.5.1Each Party shall procure and maintain in full force and effect insurance
(or self-insure sufficiently to provide materially the same level and type of
protection) adequate to cover its obligations and liabilities hereunder during
the Term and for a period of five years thereafter, consistent with normal
business practices of companies similarly situated.  It is understood that such
insurance shall not be construed to create a limit of either Party’s liability
with respect to its indemnification obligations under this Agreement.    

13.5.2Prior to the initiation of any clinical study or related Development
activities under this Agreement, the Party responsible for the applicable
activity shall secure and maintain in full force and effect clinical study
insurance (including any self-insured arrangements) in compliance with
Applicable Law in those territories where clinical studies are conducted.  

13.5.3The Parties have the right to elect to self-insure all or part of the
limits described above. Upon written request, each Party shall provide the other
with a certificate of insurance evidencing the required coverage
hereunder.  Notwithstanding the foregoing, either Party’s failure to maintain
adequate insurance shall not relieve that Party of its obligations set forth in
this Agreement.

13.6Limitation of Liability.  NOTWITHSTANDING THE PROVISIONS OF SECTION 16.3.12,
NOTHING HEREIN IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER THIS ARTICLE XIII.

ARTICLE XIV: SCOPE OF RELATIONSHIP  

14.1Commencing, on a Program-by-Program basis, when Arrowhead provides Janssen
with a Target Reply accepting a Target, and continuing until the [**]
anniversary of the Effective Date, neither Party shall conduct or participate
in, or advise, assist or enable any Third Party to conduct or participate in,
the research, Development or Commercialization of any double-stranded RNAi
oligonucleotide intended by direct action, on a Program-by-Program basis, on the
Target to inhibit the expression of the Target other than the Licensed
Product(s).

14.2Commencing, on a Program-by-Program basis, when Arrowhead provides Janssen
with a Target Reply accepting a Target, and continuing [**], neither Party or
its Affiliates shall conduct or participate in, or advise, assist or enable any
Third Party to conduct or participate in, or fund any work with respect to, on a
Program-by-Program basis, any Primary RNAi Trigger for any purpose other than
the exploitation of Licensed Constructs or Licensed Products in accordance with
the terms of this Agreement.

54

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

14.3Except for the restrictions expressly set forth in this Agreement, nothing
in this Agreement shall be construed to restrict the right of either Party or
any of its Affiliates to engage in any business activity, investment or other
opportunity anywhere in the world, including the right of Janssen or Arrowhead
or any of their Affiliates to research, Develop and Commercialize any product
that directly or indirectly competes with a Licensed Product in any field.

ARTICLE XV: TERM AND TERMINATION

15.1Agreement Term.  Unless terminated earlier in accordance with this Article
XV, on a Program-by-Program basis, the term of this Agreement (the “Term”) shall
commence on the Effective Date and shall expire upon the expiration of the
Royalty Term for any Licensed Product sold hereunder.   

15.2Early Termination for Breach.

15.2.1Notice of Default and Cure Period.  Upon any material breach of this
Agreement by a Party (the “Breaching Party”), the other Party (the
“Non-Breaching Party”) shall have the right to give the Breaching Party notice
specifying the nature of such material breach.  If the breach of this Agreement
is curable, then the Breaching Party shall have a period of [**] from the date
of receipt of the notice (the “Cure Period”) to cure such material breach in a
manner that effectively remedies the harm to the Non-Breaching Party caused by
the material breach.  Notwithstanding the foregoing, if such breach, by its
nature, is curable, but is not reasonably curable within the Cure Period, then
provided that such breach is not of a payment obligation hereunder, such Cure
Period shall be extended if the Breaching Party provides a written plan for
curing such breach to the Non-Breaching Party and uses Commercially Reasonable
Efforts to cure such breach in accordance with such written plan, provided that
no such extension shall exceed [**] (for an extended Cure Period totaling [**])
without the consent of the Non-Breaching Party. For clarity, this provision
shall not restrict in any way either Party’s right to notify the other Party of
any other breach or to demand the cure of any other breach.

15.2.2Termination Right for Default.  The Non-Breaching Party shall have the
right to terminate this Agreement on a Program-by-Program basis with immediate
effect by written notice to the Breaching Party:  (a) in the event the Breaching
Party does not notify the Non-Breaching Party within [**] of its notice under
Section 15.2.1 that the Breaching Party disputes that it has committed a
material breach or that it intends to cure such breach in accordance with
Section 15.2.1; (b) in the event that the Breaching Party has not cured the
material breach within the Cure Period; and (c) in the event that the material
breach is not curable.  Notwithstanding the foregoing, if a Party in good faith
raises a Dispute regarding any such termination (including with respect to the
existence or materiality of a breach or the sufficiency of a cure) pursuant to
the Dispute resolution procedures under Sections 16.1 to 16.3, such termination
shall be effective only upon a conclusion of the Dispute resolution procedures
in Sections 16.1 to 16.3 resulting in a determination that there has been an
uncured material breach (or, if earlier, abandonment of the Dispute by the
Breaching Party).  For the avoidance of doubt, the exercise of a termination
right under this Section 15.2 by a Non-Breaching Party shall be without
prejudice to its right to seek damages or any other remedy on account of the
Breaching Party’s material breach that may be available at law or in equity,
subject to the terms hereof.

55

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

15.3Early Termination for Bankruptcy.  

15.3.1In the event of the Bankruptcy of a Party (or its successor in interest in
the event this Agreement is assigned as permitted hereunder), the other Party
may terminate this Agreement with immediate effect by written notice to the
bankrupt Party.  

15.3.2All licenses and other rights granted pursuant to this Agreement by one
Party to the other are, and will otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code (or comparable provisions of laws of
other jurisdictions), licenses of right to "intellectual property" as defined
under Section 101 of the U.S. Bankruptcy Code (or comparable provisions of
Applicable Laws of other jurisdictions).  Notwithstanding anything to the
contrary herein, the Parties agree that, in lieu of a Party who is licensed (or
sublicensed) any rights from a Party in Bankruptcy terminating this Agreement in
its entirety as provided in Section 15.3.1 above:  (a) the Party who is a
licensee of such rights from the other Party under this Agreement shall, upon
such other Party’s Bankruptcy, retain and may fully exercise all of the rights
and elections under the U.S. Bankruptcy Code (or comparable Applicable Laws of
other jurisdictions); and (b) in the event of the commencement of a bankruptcy
proceeding by or against a Party under the U.S. Bankruptcy Code (or comparable
provisions of Applicable Laws of other jurisdictions), the Party that is not a
party to such Bankruptcy proceeding shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property to which it is granted license or
other rights hereunder, and the same, if not already in its possession, will be
promptly delivered to it (i) upon any such commencement of a bankruptcy
proceeding upon its written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (ii) if not delivered under subsection (i) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.  All rights,
powers and remedies granted hereunder to a Party as a licensee of any
intellectual property rights as provided in this Section are in addition to and
not in substitution for any and all other rights, powers and remedies now or
hereafter existing at law or in equity, in the event of the commencement of a
bankruptcy proceeding by or against the granting Party under Applicable Law, and
the licensee Party, in addition to the rights, powers and remedies expressly
provided herein, shall be entitled to exercise all other such rights and powers
and resort to all other such remedies as may now or hereafter exist at law or in
equity in such event.

15.4Termination by Janssen for Safety Concern.  Janssen may terminate this
Agreement on a Program-by-Program basis with immediate effect by written notice
to Arrowhead in the event that Janssen determines, in its good-faith judgment,
that continued Development or Commercialization of a Licensed Product would be
unethical or unreasonable due to a safety-related reason, such as if Janssen
believes, based on its good-faith assessment of relevant data, that continuation
of human use of a Licensed Product has resulted in, or has a significant risk of
resulting in, the occurrence of a safety or tolerability finding that would
raise material concerns regarding the clinical benefit of the Licensed Product
for its target population (for example, harm significantly in excess of an
acceptable side-effect profile).  Such termination shall be effective
immediately upon Janssen’s written notice to Arrowhead.

15.5Discretionary Termination by Janssen.  Janssen shall have the right to
terminate this Agreement in its entirety, or on a Program-by-Program basis, for
convenience at any time by

56

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

written notice, which termination shall be effective (a) [**] from the date of
such notice in the event that notice is given prior to the First Commercial Sale
of any Licensed Product; and (b) [**] from the date of such notice in the event
that notice is given following the First Commercial Sale of any Licensed
Product.  

15.6Consequences of Early Termination.   Upon the effective date of early
termination of this Agreement, the following shall apply:  

15.6.1Licenses.

(a)With the exception of the licenses granted in Section 2.1.3, the licenses and
other rights granted by one Party to the other in Article II shall terminate and
revert to the granting Party with respect to the Agreement or a Program, as
applicable, except to the extent necessary to enable the grantee Party (or its
Affiliates) to perform any obligations or exercise any rights that survive such
termination of this Agreement as may be expressly provided in this Agreement or
in any written agreement of the Parties;

(b)In the event of an early termination of this Agreement in its entirety or
with respect to a Program by Janssen pursuant to Sections 15.4 or 15.5, Janssen
shall, subject to Section 2.3, on a Program-by-Program basis grant Arrowhead,
upon Arrowhead’s request, a worldwide, royalty-free, perpetual, exclusive (even
as to Janssen, except to the extent Janssen expressly retains rights under this
Agreement) license under Patent Rights and Know-How Controlled by Janssen to
Develop or Commercialize Licensed Products which are actively in clinical
Development or Commercialized at the time of termination. Such Patent Rights and
Know-How shall be limited to those reasonably necessary or useful to continue
the Development or Commercialization of such Licensed Products. In the event of
such license grant, Janssen and its Affiliates shall retain a non-exclusive
license to such licensed rights for research purposes.     

15.6.2Patent Matters. On a Program-by-Program basis, Arrowhead shall assume from
Janssen the sole responsibility for the Prosecution, defense and enforcement of
any Arrowhead Patent Rights for which Janssen was the Party responsible for
Prosecution. Upon Arrowhead’s request, Janssen shall reasonably cooperate in
transferring to Arrowhead responsibility for the Prosecution, defense and
enforcement of such Arrowhead Patent Rights, and shall provide Arrowhead with
copies, at Arrowhead’s expense, of any requested documents in its possession
relating thereto.

15.6.3Transfer of Know-How. In the event of an early termination of this
Agreement in its entirety or with respect to a Program by Janssen pursuant to
Sections 15.4 or 15.5, Janssen shall, on a Program-by-Program basis, provide to
Arrowhead all Know-How generated by Janssen under this Agreement, that is
reasonably necessary or useful to continue the Development or Commercialization
of Licensed Products which are actively in clinical Development or
Commercialized at the time of termination, except that Janssen shall not provide
to Arrowhead Know-How in relation to (a) an Active Ingredient of any Combination
Product, whether in Development or Commercialized, where the Active Ingredient
is not a Licensed Construct, (b) a product of such Combination Product that is
not a Licensed Product, or (c) an Active Ingredient, other than a Licensed
Construct, that is otherwise used in combination with a

57

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Licensed Product in pre-clinical research, clinical studies or in accordance
with an approved product label.

15.6.3Remaining Inventory.  Janssen (and its Affiliates and sublicensees), with
Arrowhead’s consent, which will not be unreasonably withheld, shall have the
right to sell or have sold any remaining inventory of Licensed Products
following the effective date of termination of the Agreement.

15.6.4Clinical Studies. Where any clinical study of any Licensed Product is
ongoing upon termination, each Party shall continue, at its cost, the clinical
study for which it, its Affiliate, (sub)contractor or sublicensee is the
regulatory sponsor, solely as deemed necessary by such Party based on reasonable
medical judgment to protect the safety, health or welfare of subjects
participating in the relevant clinical study, until such point as the study is
completed or, if earlier, such Party determines that it is ethical to terminate
such study or otherwise cease supporting it.  

15.6.5Orderly Wind-Down. Upon early termination, the Parties shall coordinate in
good faith to wind down Development, Manufacturing, and Commercialization
activities under this Agreement relating to any Licensed Products ongoing at the
effective date of such termination, including the withdrawal of any Licensed
Products from the market, the withdrawal of any Regulatory Approvals pertaining
to any Licensed Products and a final reconciliation of all payments due under
this Agreement.  For clarity, following any early termination neither Party may
submit or resubmit any Drug Application for a Licensed Product, following such
termination, except if, and to the extent, this Agreement or any other written
agreement between the Parties expressly provides that a Party may otherwise do
so.  

15.6.6No Waiver for Termination Due to Breach. For the avoidance of doubt, an
aggrieved Party that terminates this Agreement, for material breach may also
seek damages and other relief for such material breach and (for the avoidance of
doubt) for any other breach of this Agreement.

15.7Return of Confidential Information.   Upon expiration or early termination
of this Agreement in its entirety or on a Program-by-Program, as applicable, a
receiving Party shall, on a Program-by-Program basis, at the other Party's
request (and to the extent and when permitted by Applicable Law), destroy,
redact, or return, and cause its Affiliates and Third Party subcontractors and
sublicensees to destroy, redact, or return all records to the extent containing,
and all materials constituting, the other Party's Confidential Information in
its possession and control, and, upon request, provide written certification of
such destruction, redaction, or return, except that:  (a) the receiving Party
may retain in strict confidence one copy of the other Party's Confidential
Information for the receiving Party’s legal archival purposes; and (b) the
foregoing requirement to destroy, redact, or return the other Party’s
Confidential Information shall not apply with respect to any such Confidential
Information of the disclosing Party to the extent that this Agreement or any
other written agreement between the Parties (or their respective Affiliates)
expressly provides that a Party retains the right to use such Confidential
Information (such as by virtue of being a joint owner, or by survival of
Janssen’s license rights on a paid-up basis following expiration (without early
termination) of this Agreement).  

58

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

15.8Survival.  In the event of expiration or termination of this Agreement in
its entirety or on a Program-by-Program basis for any reason, the provisions of
Articles I, IX (with respect to accrued payment obligations), XI, XII, XIII, XV,
XVI, and XVII and Sections 2.1.3, 2.3, 2.4, 5.7, 10.2, and 10.3.3(c) shall
survive, as well as any other provisions that, as apparent from their nature and
context are intended to continue or to remain (such as for interpretation
purposes).  For clarity, Article XIV shall not survive the termination of this
Agreement. Further for the avoidance of doubt, upon such expiration or
termination of this Agreement, for any reason, neither Party shall be released
from any obligation that accrued prior to the end of the Term
hereof.  Accordingly, termination or expiration of the Agreement, in whole or in
part (including relinquishment of any license right granted hereunder) for any
reason, shall be without prejudice to any obligations that accrued prior to such
termination or expiration, including any payments due hereunder (regardless of
when payable) and any and all damages arising from any breach.  In addition, any
payments accrued prior to such termination or expiration shall become payable
upon the effective date of such termination or expiration or at such earlier
time as otherwise provided hereunder.

ARTICLE XVI:  DISPUTE RESOLUTION

16.1Referral to Executive Officers.  In the event of a Dispute, except for a
Patent Controversy, either Party may refer the matter to the Parties’ Executive
Officers for attempted resolution.  The Executive Officers, in the presence of
their legal advisors, shall attempt in good faith to resolve any Dispute through
negotiations.  If the Executive Officers are unable to resolve a Dispute
referred to them within ten (10) Business Days (or such other period as may be
agreed by the Parties in writing) after such referral, and subject to any other
provisions of this Agreement, such Dispute shall be resolved as provided below
in this Article.

16.2Mediation.  If the Executive Officers are unable to resolve a Dispute
referred to them pursuant to Section 16.1 within ten (10) Business Days (or such
other period as may be agreed by the Parties in writing) after such referral,
the Parties shall first attempt in good faith to resolve any Dispute by
confidential mediation in accordance with the then-current Mediation Procedure
of the International Institute for Conflict Prevention and Resolution ("CPR
Mediation Procedure") (www.cpradr.org) before initiating arbitration.  The CPR
Mediation Procedure shall control, except where it conflicts with these
provisions, in which case these provisions control.  The mediator shall be
chosen pursuant to CPR Mediation Procedure.  The mediation shall be held in New
York, New York.  Either Party may initiate mediation by written notice to the
other Party.  The Parties agree to select a mediator within twenty (20) days of
the notice and the mediation will begin promptly after the selection.  The
mediation will continue until the mediator, or either Party, declares in
writing, no sooner than after the conclusion of one full day of a substantive
mediation conference attended on behalf of each Party by a senior business
person with authority to resolve the Dispute, that the Dispute cannot be
resolved by mediation.  In no event, however, shall mediation continue more than
sixty (60) days from the initial notice by a Party to initiate meditation unless
the Parties agree in writing to extend that period.  Any period of limitations
that would otherwise expire between the initiation of mediation and its
conclusion shall be extended until twenty (20) days after the conclusion of the
mediation.  No discussions between the Parties attempting to resolve a Dispute
under Section 16.1 or this Section 16.2 shall be admissible in arbitration of
the Dispute.

59

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

16.3Arbitration.  If the Parties fail to reach resolution pursuant to mediation
in accordance with Section 16.2 above, and a Party desires to pursue resolution
of a Dispute, then the Dispute shall be submitted by either Party for resolution
in arbitration pursuant to the then current CPR Non-Administered Arbitration
Rules ("CPR Rules") (www.cpradr.org), except where they conflict with these
provisions, in which case these provisions control.  

16.3.1The arbitration will be held in New York, New York. All aspects of the
arbitration shall be treated as confidential.

16.3.2The arbitrators will be chosen from the CPR Panel of Distinguished
Neutrals, unless a candidate not on such panel is approved by both
Parties.  Each arbitrator shall be a lawyer with at least 15 years’ experience
with a law firm or corporate law department of over 25 lawyers or who was a
judge of a court of general jurisdiction.  To the extent that the Dispute
requires special expertise, the Parties will so inform CPR prior to the
beginning of the selection process.  

16.3.3The arbitration tribunal shall consist of three arbitrators, of whom each
Party shall designate one in accordance with the "screened" appointment
procedure provided in CPR Rule 5.4.  The chair will be chosen in accordance with
CPR Rule 6.4.  If, however, the aggregate award sought by the Parties is less
than $5 million and equitable relief is not sought, a single arbitrator shall be
chosen in accordance with the CPR Rules.

16.3.4Candidates for the arbitrator position(s) may be interviewed by
representatives of the Parties in advance of their selection, provided that all
Parties are represented.

16.3.5The Parties agree to select the arbitrator(s) within 45 days of initiation
of the arbitration.  The hearing will be concluded within nine (9) months after
selection of the arbitrator(s) and the award will be rendered within sixty (60)
days of the conclusion of the hearing, or of any post hearing briefing, which
briefing will be completed by both sides within forty-five (45) days after the
conclusion of the hearing.  In the event the Parties cannot agree upon a
schedule, then the arbitrator(s) shall set the schedule following the time
limits set forth above as closely as practical.  

16.3.6The Parties shall have the right to conduct and enforce pre-hearing
discovery in accordance with the then current Federal Rules of Civil Procedure,
unless otherwise agreed by the Parties in writing. All discovery conducted
pursuant to the arbitration proceedings will be subject to the then current
Federal Rules of Civil Procedure, unless otherwise agreed by the Parties in
writing.

16.3.7The hearing will be concluded in ten (10) hearing days or less.  Multiple
hearing days will be scheduled consecutively to the greatest extent possible.  A
transcript of the testimony adduced at the hearing shall be made and shall be
made available to each Party.  

16.3.8The arbitrator(s) shall decide the merits of any Dispute in accordance
with the law governing this Agreement, without application of any principle of
conflict of laws that would result in reference to a different law.  The
arbitrator(s) may not apply principles such as "amiable compositeur" or "natural
justice and equity."

60

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

16.3.9The arbitrator(s) are expressly empowered to decide dispositive motions in
advance of any hearing and shall endeavor to decide such motions as would a
United States District Court Judge sitting in the jurisdiction whose substantive
law governs.

16.3.10The arbitrator(s) shall render a written opinion stating the reasons upon
which the award is based.  The Parties consent to the jurisdiction of the United
States District Court for the district in which the arbitration is held for the
enforcement of these provisions and the entry of judgment on any award rendered
hereunder.  Should such court for any reason lack jurisdiction, any court with
jurisdiction may act in the same fashion.

16.3.11Each Party has the right to seek from the appropriate court provisional
remedies such as attachment, preliminary injunction, replevin, etc. to avoid
irreparable harm, maintain the status quo, or preserve the subject matter of the
Dispute.  Rule 14 of the CPR Rules does not apply to this Agreement.

16.3.12EACH PARTY HERETO WAIVES: ITS RIGHT TO TRIAL BY JURY OF ANY ISSUE
UNDERLYING A DISPUTE WITHIN THE SCOPE OF THE SECTIONS 16.2 or 16.3; AND, WITH
THE EXCEPTION OF RELIEF MANDATED BY STATUTE, ANY CLAIM FOR PUNITIVE, EXEMPLARY,
MULTIPLIED, INDIRECT, OR CONSEQUENTIAL DAMAGES OR ATTORNEY FEES.

16.4Interim or Provisional Relief.  Nothing in this Agreement, including Section
16.5, shall preclude either Party from seeking interim or provisional relief in
any court of competent jurisdiction, including a temporary restraining order,
preliminary injunction or other interim equitable relief concerning a Dispute
with the other Party, either prior to or during the dispute resolution
procedures set forth in this Article XVI, to protect the interests of such
Party.

16.5Consent to Jurisdiction.  Each Party, for the purpose of enforcing an award
under Section 16.3 or for seeking interim or provisional relief as contemplated
in Section 16.4 with respect to any Disputed breach of this Agreement, agrees
not to raise any objection at any time to the laying or maintaining of the venue
of any action, suit or proceeding for such purpose in any state or federal Court
sitting in New York, irrevocably waives any claim that such action, suit or
other proceeding has been brought in an inconvenient forum, and further
irrevocably waives the right to object, with respect to such action, suit or
other proceeding, that such Court does not have any jurisdiction over such
Party.  Each Party further agrees that service of any process, summons, notice
or document by registered mail to such Party’s notice address provided for in
this Agreement shall be effective service of process for any action, suit or
proceeding in the Court with respect to any matters to which it has submitted to
jurisdiction in this Section 16.5.

16.6No Claims against Employees.  Each Party undertakes to make no claim and
bring no proceedings in connection with this Agreement or its subject matter
against any director, officer, employee or agent of the other Party (apart from
claims based on fraud or willful misconduct). This undertaking is intended to
give protection to individuals: it does not prejudice any right which a Party
might have to claim against another Party.

ARTICLE XVII:  MISCELLANEOUS

61

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

17.1Assignment; Successors.  

17.1.1Assignment; Successors. The terms and provisions hereof shall inure to the
benefit of, and be binding upon, the Parties and their respective successors and
permitted assigns.  Except as expressly permitted in this Agreement, neither
Party may, without the prior written consent of the other Party, assign or
otherwise transfer this Agreement.  Notwithstanding the foregoing, (a) either
Party, without such consent, may assign or otherwise transfer this Agreement and
its rights and obligations hereunder in whole or in part to an Affiliate;
provided, that, except as set forth in clause (b) below, such assignment or
transfer to an Affiliate shall terminate automatically at such time, if any, as
such Affiliate ceases to be wholly-owned, directly or indirectly, by Arrowhead
or Johnson & Johnson (the New Jersey corporation), as the case may be, unless
such Affiliate owns (i) more than fifty percent (50%) of the voting equity of
Arrowhead or Janssen, or (ii) substantially all the assets of Arrowhead and its
Affiliates or Janssen and its Affiliates, as the case may be, relating to the
Licensed Product, and (b) either Party, without such consent, may assign its
rights under this Agreement, whether by contract or operation of law, to any
Third Party that acquires all or substantially all of the business or assets of
such Party (whether by merger, reorganization, acquisition, sale or otherwise)
relating to the Licensed Product.  No assignment of this Agreement to a Third
Party shall be valid and effective unless and until the assignee agrees in
writing to be bound by all of the terms and conditions of this Agreement and all
Ancillary Agreements surviving such assignment.  Any assignment of this
Agreement not in accordance with this Section 17.1 shall be null and void.

17.1.2Rights Not Diminished.  Subject to the terms and conditions hereof, no
right of a Party shall be diminished and no obligation of a Party increased
during the Term as a result of a permitted assignment by the other Party to a
Third Party hereunder, including as a result of a Change of Control of the other
Party.  

17.2Waiver.  The failure of any Party to assert a right hereunder or to insist
upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.  No waiver shall be
effective unless it has been given in writing and signed by the Party giving
such waiver.  The exercise of any right hereunder by a Party in the event of the
other’s default does not constitute an election of remedies or prevent the
exercise of any or all other rights (all rights and remedies being cumulative).

17.3Choice of Law.  This Agreement, its interpretation, construction and
performance and the rights granted and obligations arising hereunder, shall be
governed by, and construed in accordance with, the laws of the State of New York
of the United States of America, exclusive of its conflicts of law rules.  

17.4Notices.  All notices given under this Agreement by either Party to the
other Party shall be in the English language, in writing (which shall exclude
e-mail),and shall refer specifically to this Agreement and shall be delivered
personally, sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested, to the
following respective addresses (or to such other address as may be specified by
notice from time to time by the relevant Party):



62

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

If to Arrowhead:

Arrowhead Pharmaceuticals, Inc.

225 S. Lake Ave, Suite 1050

Pasadena, CA 91101

Attention: General Counsel

 

With a copy to:

 

Gibson Dunn & Crutcher

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attention: Ryan Murr

 

 

If to Janssen:

Janssen Pharmaceuticals, Inc.

1125 Trenton-Harbourton Road

Titusville, NJ 08560

 

With a copy to:

Office of the General Counsel

Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

Attention:  General Counsel, Pharmaceuticals

 

17.4.1Without prejudice to any earlier time at which a notice may be actually
given and received, a properly addressed notice shall in any event be deemed to
have been received: (a) when delivered, if personally delivered during the
recipient’s normal business hours; (b) on the Business Day after dispatch, if
sent by nationally-recognized overnight courier and proof of delivery is
obtained; and (c) on the third (3rd) Business Day following the date of mailing,
if sent by mail.  

17.4.2Where proceedings have been commenced in any arbitration hereunder or
court of competent jurisdiction, any documents issued in the course of those
proceedings will be served in accordance with the procedural rules governing the
service of documents in those proceedings.

17.4.3This Section 17.4 shall apply to notices required to be given by one Party
to the other under this Agreement.  Other communications between the Parties
that are routine in nature, such as communications between Alliance Managers or
the Parties’ members of the JSC regarding their ongoing activities performed in
the ordinary course of their work under this Agreement, may be made via
e-mail.  All notices and communications between the Parties hereunder shall be
in the English language.  

17.5Severability.  If the whole or any provision of this Agreement is held to be
invalid, illegal or unenforceable in any jurisdiction for any reason, then, to
the fullest extent permitted by Applicable Law, (a) in the case of the
illegality, invalidity or unenforceability of the whole of this Agreement, it
shall terminate in relation to the jurisdiction in question; and (b) in the case
of illegality, invalidity or unenforceability of any provision of this
Agreement, that part shall be severed from this Agreement in the jurisdiction in
question (but shall remain in full force and effect

63

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

in all other jurisdictions) and (i) all other provisions hereof shall remain in
full force and effect in the relevant jurisdiction and shall be liberally
construed in order to carry out the intent of the Parties as nearly as may be
possible, and (ii) the Parties agree to use reasonable efforts to negotiate a
provision, in replacement of the provision held invalid, illegal or
unenforceable, that is consistent with Applicable Law in the relevant
jurisdiction and accomplishes, as nearly as possible, the original intention of
the Parties with respect thereto.  

17.6Integration.  This Agreement constitutes the entire agreement between the
Parties hereto with respect to the subject matter of this Agreement and
supersedes all previous agreements (executed before the Execution Date hereof),
whether written or oral.  The terms of this Agreement may be amended only in
writing signed by duly authorized representatives of each of the Parties.  In
the event of a conflict between any terms of any exhibit or other appendix to
this Agreement and the body of this Agreement, the body of this Agreement shall
control.

17.7Independent Contractors; No Agency.  Neither Party shall have any
responsibility for the hiring, firing or compensating the other Party’s
employees or agents for any employee benefits.  No employee or representative of
a Party, including any of its (or its Affiliates’) JSC members, shall have any
authority to bind or obligate the other Party to this Agreement to pay any sum
or in any manner whatsoever, or to create or impose any contractual or other
liability on the other Party.  For all purposes and notwithstanding any other
provision of this Agreement to the contrary, nothing in this Agreement shall be
construed as establishing a partnership or joint venture relationship between
the Parties.

17.8Performance by Affiliates.  Except as expressly prohibited hereunder, either
Party may use one or more of its Affiliates to perform its obligations and
duties hereunder, provided that such Party shall remain liable hereunder for the
timely payment and performance of all of its obligations and duties hereunder.

17.9Force Majeure.  No Party shall be deemed to have defaulted under or breached
this Agreement for failure or delay in fulfilling or performing any term of this
Agreement, except for the payment of any amounts under this Agreement, when such
failure or delay is caused by or results from causes beyond the reasonable
control of the non-performing Party, including fires, floods, embargoes,
shortages, epidemics, quarantines, war, acts of war (whether war be declared or
not), terrorism, insurrections, riots, civil commotion, acts of God or acts,
omissions or delays in acting by any Governmental Authority.  The non-performing
Party shall notify the other Party of such force majeure within five (5)
Business Days after such occurrence by giving written notice to the other Party
stating the nature of the event, its anticipated duration, and any action being
taken to avoid or minimize its effect.  The suspension of performance shall be
of no greater scope and no longer duration than is necessary and the
non-performing Party shall use, throughout the period of suspension of
performance, Commercially Reasonable Efforts to remedy its inability to perform;
provided, however, that in the event the suspension of performance continues for
ninety (90) days after the date such force majeure commences, the Parties shall
meet to discuss in good faith how to proceed in order to accomplish the
objectives of this Agreement; and provided, further, however, that if the
suspension of performance continues for more than one (1) year after the date
such force majeure commences, either (a) Janssen in the event that Arrowhead is
the non-performing Party, or (b) Arrowhead in the event that Janssen is the
non-performing Party, shall have the right to terminate this Agreement upon
notice to non-performing Party.  For purposes of

64

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

this Agreement a force majeure shall not include a failure to commit sufficient
resources, financial or otherwise, to the activities to be conducted pursuant to
this Agreement or general market or economic conditions.

17.10Construction.  The headings used herein are for reference and convenience
only, and will not enter into the interpretation of this Agreement.  References
to Sections include subsections, which are part of the related Section.  Except
as otherwise explicitly specified to the contrary, (a) references to a Section,
Article, or Exhibit means a Section or Article of, or Exhibit to, this Agreement
and all subsections thereof, unless another agreement is specified; (b)
references to a particular statute or regulation include all rules and
regulations thereunder and any successor statute, rules or regulations then in
effect, in each case, including any then-current amendments thereto; (c) words
in the singular or plural form include the plural and singular form,
respectively; (d) capitalized terms not expressly defined herein that are
corollaries (such as pluralizations and changes in tense) to capitalized terms
defined herein shall have the corresponding meanings (e) unless the context
requires a different interpretation, the word “or” has the inclusive meaning
that is typically associated with the phrase “and/or”; (f) terms “including,”
“include(s),” “such as,” and “for example” as used in this Agreement mean
including the generality of any description preceding such term and will be
deemed to be followed by “without limitation”; (g) whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
Business Days are specified; (h) “herein”, “hereunder”, “hereof”, and the like
shall be understood to refer to this Agreement in its entirety, and not the
particular provision or Section in which they appear; (i) references to a
particular Party include such Party's successors and assigns to the extent not
prohibited by this Agreement; (j) all words used in this Agreement will be
construed to be of such gender or number as the circumstances require; (k)
references to "persons" includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships; (l) the words
"comprise", "comprising", "contain", "containing", "include" and "including" are
used in their open, non-limiting form, and shall be understood to include the
words "without limitation" even if not expressly stated; (m) all references to
"dollars" or "$" shall mean United States dollars.

17.11HSR Clearance; Termination Upon HSR Denial.  If either or each of the
Parties reasonably determines that an HSR Filing is required by Applicable Law
to consummate the transactions contemplated hereunder, each Party shall, within
ten (10) Business Days of the Execution Date (or such later time as may be
agreed to in writing by the Parties), file with the United States Federal Trade
Commission and the Antitrust Division of the United States Department of
Justice, and/or with any equivalent Governmental Authority in any other country,
as the case may be, any HSR Filing under the HSR Act with respect to the
transactions contemplated hereunder.  Each Party shall use reasonable efforts to
do, or cause to be done, all things necessary, proper and advisable to, as
promptly as practicable, take all actions necessary to make the HSR Filings
required of any of the Parties or their respective Affiliates under the HSR Act.
The Parties shall cooperate with one another to the extent reasonably necessary
in the preparation of any such HSR Filing.  Each Party shall be responsible for
its own Out-of-Pocket Costs and expenses, including filing fees, associated with
any HSR Filing.  If the Parties make an HSR Filing hereunder, then this
Agreement shall terminate (a) at the election of either Party, immediately upon
notice to the other Party, if the U.S. Federal Trade Commission or the U.S.
Department of Justice, or an equivalent Governmental Authority outside of the
United States, seeks a preliminary injunction under the antitrust or competition
laws against any Party to enjoin the

65

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

transactions contemplated by this Agreement or takes a final decision by which
it refuses to provide its approval to the transactions contemplated by this
Agreement where such approval is required by Applicable Law; (b) at the election
of either Party, immediately upon notice to the other Party, in the event that
the United States Federal Trade Commission or the United States Department of
Justice, or an equivalent Governmental Authority outside of the United States,
obtains a preliminary injunction under the antitrust or competition laws against
any Party to enjoin the transactions contemplated by this Agreement; or (c) at
the election of either Party, immediately upon notice to the other Party, in the
event that the date of HSR Clearance shall not have occurred on or prior to
ninety (90) days after the effective date of the HSR Filing.

17.12Execution in Counterparts; Facsimile Signatures.  This Agreement may be
executed in counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same instrument even if both
Parties have not executed the same counterpart.  Facsimile or portable document
format (i.e., .pdf), execution and delivery of this Agreement by a Party
constitutes a legal, valid and binding execution and delivery of this Agreement
by such Party.

[Remainder of this page intentionally blank.]




66

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed by
its authorized representative on the respective date written herein below.

 

Arrowhead Pharmaceuticals, Inc.

 

By:/s/ Christopher Anzalone

Name:  Christopher Anzalone,
Ph.D.                                                                              
Title:     President and CEO

Date:    October 3, 2018

 

 

Janssen Pharmaceuticals, Inc.

 

By:/s/ Flavia Pearse

Name:  Flavia Pearse     
Title:    Treasurer

Date:    October 3, 2018

 

 

 




67

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit A

Access Territory

 

[**]




68

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit B

Arrowhead Patent Rights

[To be amended upon selection of a Target]

Exhibit B-1

Owned Specific Arrowhead Patent Rights

[To be amended upon selection of a Target]

Exhibit B-2

Owned General Arrowhead Patent Rights

[To be amended upon selection of a Target]

Exhibit B-3

Acquired Specific Arrowhead Patent Rights

[To be amended upon selection of a Target]

Exhibit B-4

Acquired General Arrowhead Patent Rights

[To be amended upon selection of a Target]

Exhibit B-5

In-Licensed Arrowhead Patent Rights

Specific

General

[To be amended upon selection of a Target]

[To be amended upon selection of a Target]

 




69

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit C

General Outline of Research Plan

 

[**]




70

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit D

[Intentionally Left Blank]

 




71

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit E

Pre-Existing Third Party Agreements

 

Section 1. Pre-Existing Licenses to Third Parties

[To be amended upon selection of a Target]

Section 2. Pre-Existing Licenses from Third Parties

[To be amended upon selection of a Target]

Section 3. Pre-Existing Acquired Rights from Third Parties

[To be amended upon selection of a Target]

Section 4.  Additional Pre-Existing Third Party Agreements

[To be amended upon selection of a Target]


72

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit F

Janssen Universal Calendar for 2018

 

[g2vwrsxba3j3000001.jpg]




73

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit G

Initial Press Releases

 

 

Arrowhead’s press release

 

[g2vwrsxba3j3000002.jpg]

PRESS RELEASE

Oct. 4, 2018

 

 

 

Arrowhead Enters $3.7 Billion License and Collaboration Agreements with Janssen

 

-

Upon closing, Arrowhead to receive $250 million, consisting of $175 million
upfront payment from Janssen and $75 million equity investment from Johnson &
Johnson Innovation – JJDC, Inc.

 

-

Arrowhead eligible to receive additional $3.5 billion in potential milestone
payments, and potential further royalties on commercial sales

 

-

Janssen to receive a worldwide exclusive license for ARO-HBV and an option to
collaborate on up to three new targets

 

-

Arrowhead will hold a conference call and webcast today, Oct. 4, at 8:30 a.m. ET

PASADENA, Calif., Oct. 4, 2018 — Arrowhead Pharmaceuticals Inc. (NASDAQ: ARWR)
today announced that it entered into a license and collaboration agreement with
Janssen Pharmaceuticals, Inc., part of the Janssen Pharmaceutical Companies of
Johnson & Johnson, to develop and commercialize ARO-HBV. In addition, Arrowhead
entered into a research collaboration and option agreement with Janssen to
potentially collaborate for up to three additional RNA interference (RNAi)
therapeutics against new targets to be selected by Janssen. The transactions
have a combined potential value of over $3.7 billion for Arrowhead.

Under the terms of the agreement, Arrowhead will receive $175 million as an
upfront payment. Separately, Johnson & Johnson Innovation – JJDC, Inc. (JJDC)
will make a $75 million equity investment in Arrowhead at a price of $23.00 per
share of Arrowhead common stock.

Arrowhead is eligible to receive up to approximately $1.6 billion in milestone
payments for the HBV license agreement, including a $50 million milestone
payment linked to a Phase 2 study. Arrowhead is also eligible to receive
approximately $1.9 billion in option and milestone payments

74

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

for the collaboration agreement related to up to three additional targets.
Arrowhead is further eligible to receive tiered royalties up to mid teens on
product sales.

“This agreement represents an important next step for ARO-HBV. Arrowhead has
established a leadership position in the field over the past several years, and
Janssen’s proven development capabilities, global commercial reach, and
commitment to HBV make it the ideal partner to potentially accelerate our goal
of bringing a functional cure to patients with chronic HBV,” said Christopher
Anzalone, Ph.D., Arrowhead’s president and CEO. “The collaboration also
represents further validation of the TRiMTM platform and provides an important
opportunity to create up to three additional novel medicines by leveraging
Arrowhead’s speed and expertise in RNAi drug discovery and Janssen’s clinical
development and commercial capabilities.”  

Under the agreement, Janssen receives a worldwide exclusive license to the
ARO-HBV program, Arrowhead’s third-generation subcutaneously administered RNAi
therapeutic candidate being developed as a potentially curative therapy for
patients with chronic hepatitis B virus infection. Beyond AROHBV1001,
Arrowhead’s ongoing Phase 1/2 study of ARO-HBV, Janssen will be wholly
responsible for clinical development and commercialization.

Janssen can also select up to three new targets, against which Arrowhead will
develop clinical candidates. These potential new candidates will leverage
Arrowhead’s proprietary TRiM™ platform, and do not include Arrowhead’s current
pipeline. Arrowhead will perform discovery, optimization, and preclinical
development, entirely funded by Janssen, sufficient to allow the filing of a
U.S. Investigational New Drug application or equivalent, at which time Janssen
will have the option to take an exclusive license. If the option is exercised,
Janssen will be wholly responsible for clinical development and
commercialization

The closing of the transactions is subject to clearance under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and is
expected to close during the fourth quarter of 2018.

Conference Call and Webcast Details

Investors may access a live audio webcast on the Company's website at
http://ir.arrowheadpharma.com/events.cfm. For analysts that wish to participate
in the conference call, please dial 855-215-6159 or 315-625-6887 and provide
Conference ID 2649806.

75

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

A replay of the webcast will be available on the company’s website approximately
two hours after the conclusion of the call and will remain available for 90
days. An audio replay will also be available approximately two hours after the
conclusion of the call and will be available for 3 days. To access the audio
replay, dial 855-859-2056 or 404-537-3406 and provide Conference ID 2649806.

About AROHBV1001

AROHBV1001 (NCT03365947) is evaluating the safety, tolerability, and
pharmacokinetic effects of single-ascending doses (SAD) of ARO-HBV in healthy
adult volunteers, as well as the safety, tolerability, and pharmacodynamic
effects of multiple-ascending doses (MAD) of ARO-HBV in patients with chronic
HBV. Dosing in the SAD portion of the study is complete and included five
cohorts at dose levels of 35, 100, 200, 300, and 400 mg. Dosing in the MAD
portion of the study is ongoing and includes cohorts receiving three doses of
ARO-HBV either weekly, bi-weekly, or monthly. Arrowhead submitted a
late-breaking abstract with clinical data to the Liver Meeting®, the Annual
Meeting of the American Association for the Study of Liver Disease (AASLD),
being held in November 2018.

About Arrowhead Pharmaceuticals

Arrowhead Pharmaceuticals develops medicines that treat intractable diseases by
silencing the genes that cause them. Using a broad portfolio of RNA chemistries
and efficient modes of delivery, Arrowhead therapies trigger the RNA
interference mechanism to induce rapid, deep, and durable knockdown of target
genes. RNA interference, or RNAi, is a mechanism present in living cells that
inhibits the expression of a specific gene, thereby affecting the production of
a specific protein. Arrowhead’s RNAi-based therapeutics leverage this natural
pathway of gene silencing.

For more information, please visit www.arrowheadpharma.com, or follow us on
Twitter @ArrowheadPharma. To be added to the Company's email list and receive
news directly, please visit http://ir.arrowheadpharma.com/email-alerts.

Safe Harbor Statement under the Private Securities Litigation Reform Act:

This news release contains forward-looking statements within the meaning of the
"safe harbor" provisions of the Private Securities Litigation Reform Act of
1995. These statements are based upon our current expectations and speak only as
of the date hereof. Our actual results may differ materially and adversely from
those expressed in any forward-looking statements as a result of various factors
and uncertainties, including the safety and efficacy of our product candidates,
the duration and impact of regulatory delays in

76

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

our clinical programs, our ability to finance our operations, the future success
of our scientific studies, our ability to successfully develop drug candidates,
the timing for starting and completing clinical trials, rapid technological
change in our markets, and the enforcement of our intellectual property rights.
Our most recent Annual Report on Form 10-K and subsequent Quarterly Reports on
Form 10-Q discuss some of the important risk factors that may affect our
business, results of operations and financial condition. We assume no obligation
to update or revise forward-looking statements to reflect new events or
circumstances.

Contacts:

Arrowhead Pharmaceuticals, Inc.

Vince Anzalone, CFA

626-304-3400

ir@arrowheadpharma.com

 

Investors and Media:

LifeSci Advisors, LLC

Brian Ritchie
212-915-2578

britchie@lifesciadvisors.com

www.lifesciadvisors.com

 

Source: Arrowhead Pharmaceuticals, Inc.

 

# # #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

77

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

Janssen’s press release

 

Janssen Announces Exclusive, Worldwide License Agreement with Arrowhead
Pharmaceuticals to Develop and Commercialize a New Treatment for Chronic
Hepatitis B Viral Infection

 

Agreement expands breadth of Janssen’s hepatitis B virus development portfolio

 

 

TITUSVILLE, N.J., October 4, 2018 – The Janssen Pharmaceutical Companies of
Johnson & Johnson today announced that Janssen Pharmaceuticals, Inc., (Janssen)
has entered into an agreement with Arrowhead Pharmaceuticals, Inc., (Arrowhead)
for an exclusive, worldwide license to develop and commercialize ARO-HBV, a
Phase 1/2 subcutaneous, ribonucleic acid interference (RNAi) therapy candidate
being investigated for the treatment of chronic hepatitis B viral infection.

 

Under the agreement, Arrowhead will complete the ongoing Phase 1/2 clinical
trial for ARO-HBV, a next-generation RNAi therapy candidate which is designed to
silence HBV gene products by specifically targeting two regions of the HBV
genome.  Janssen will lead the clinical development from Phase 2b onwards.
Arrowhead will receive an initial upfront payment, potential development and
commercial milestone payments and potential future royalties. Separately,
Johnson & Johnson Innovation – JJDC, Inc., will make an equity
investment in Arrowhead.

 

Janssen and Arrowhead also agreed to a research collaboration to develop RNAi
therapeutics directed against additional targets using Arrowhead’s proprietary
Targeted RNAi Molecule (TRiM™) platform. If Janssen exercises its option for
such RNAi therapeutics, Arrowhead will be eligible to receive additional
payments.

 

Hepatitis B viral infection presents a major global health concern and places a
significant burden on the 257 million people living with the disease
worldwide.1,2 While a prophylactic vaccine for hepatitis B exists, many people
living with chronic hepatitis B remain uncured by current treatments and endure
lifelong therapy.1 RNAi therapy candidates such as ARO-HBV have been shown to
have an effect on hepatitis B viral infection replication pathways and on the
production of viral proteins, providing another avenue for investigation into
treatments in this area.3

“An important objective within Janssen is to develop highly effective
combination products that cure people living with chronic hepatitis B
infections,” said Mathai Mammen, M.D., Ph.D., Global Head, Janssen Research &
Development, LLC.  “Working with the talented Arrowhead team and their RNAi
therapy candidate adds to the strength of our hepatitis B portfolio and
substantially increases our confidence that we can achieve our objective.”

The transactions are subject to clearance under the Hart-Scott-Rodino Antitrust
Improvements Act and expected to close in Q4 2018.

 

About the Janssen Pharmaceutical Companies of Johnson & Johnson

78

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

At the Janssen Pharmaceutical Companies of Johnson & Johnson, we are working to
create a world without disease. Transforming lives by finding new and better
ways to prevent, intercept, treat and cure disease inspires us. We bring
together the best minds and pursue the most promising science. We are Janssen.
We collaborate with the world for the health of everyone in it. Learn more at
www.janssen.com and follow us at @JanssenGlobal. Janssen Pharmaceuticals, Inc.
and Janssen Research & Development, LLC are part of the Janssen Pharmaceutical
Companies of Johnson & Johnson.

 

About Johnson & Johnson Innovation – JJDC, Inc.

Johnson & Johnson Innovation – JJDC, Inc. (JJDC) is the strategic venture
capital arm of Johnson & Johnson and a long-term investment partner to global
healthcare entrepreneurs. Founded in 1973, JJDC continues a legacy of
customizing deals for data-driven companies across the continuum of healthcare,
with the goal of turning great ideas into transformative new pharmaceutical,
medical device and consumer healthcare products. Visit our website
at www.jjdc.com.

 

Cautions Concerning Forward-Looking Statements

 

This press release contains "forward-looking statements" as defined in the
Private Securities Litigation Reform Act of 1995 regarding a new license and
collaboration agreement and the continued development of potential treatment
regimens for hepatitis B. The reader is cautioned not to rely on these
forward-looking statements. These statements are based on current expectations
of future events. If underlying assumptions prove inaccurate or known or unknown
risks or uncertainties materialize, actual results could vary materially from
the expectations and projections of Janssen Pharmaceuticals, Inc., Johnson &
Johnson Innovation – JJDC, Inc., any of the other Janssen Pharmaceutical
Companies and/or Johnson & Johnson. Risks and uncertainties include, but are not
limited to: the potential that the expected benefits and opportunities related
to the collaboration may not be realized or may take longer to realize than
expected; challenges and uncertainties inherent in product development,
including uncertainty of clinical success and obtaining regulatory approvals;
uncertainty of commercial success for new indications and therapeutic
combinations; competition, including technological advances, new products and
patents attained by competitors; challenges to patents; product efficacy or
safety concerns resulting in product recalls or regulatory action; changes in
behaviour and spending patterns or financial distress of purchasers of health
care products and services; changes to applicable laws and regulations,
including global health care reforms and trends toward health care cost
containment. A further list and description of these risks, uncertainties and
other factors can be found in Johnson & Johnson's Annual Report on Form 10-K for
the year ended December 31, 2017, including in the sections captioned
“Cautionary Note Regarding Forward-Looking Statements” and “Item 1A Risk
Factors,” in the company’s most recently filed Quarterly Report on Form 10-Q and
the company's subsequent filings with the Securities and Exchange Commission.
Copies of these filings are available online at www.sec.gov, www.jnj.com or on
request from Johnson & Johnson. None of the Janssen Pharmaceutical Companies or
Johnson & Johnson undertakes to update any forward-looking statement as a result
of new information or future events or developments.

 

References

1.

World Health Organization (WHO). Hepatitis B. July 2017. Available at:
http://www.who.int/mediacentre/factsheets/fs204/en/ Last accessed September
2018.

79

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXECUTION VERSION

2.

World Health Organization (WHO). Draft global health sector strategy on viral
hepatitis, 2016-2021 Sixty-ninth World Health Assembly provisional agenda item
15.1. Document A69/32. April 2016. Available at:
http://apps.who.int/gb/ebwha/pdf_files/WHA69/A69_32-en.pdf?ua=1 Last accessed
September 2018.

3.

Yuen MF et. al., RNA interference therapy with ARC-520 Injection results in long
term off-therapy antigen reductions in treatment naïve, HBeAg positive and
negative patients with chronic HBV. Poster FRI-362 presented at EASL 2018, April
13, 2018 [LINK].  

 

 

80

[**]  =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.